       Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 1 of 105



 1   DROR LADIN*
     NOOR ZAFAR*
 2   JONATHAN HAFETZ*
     HINA SHAMSI*
 3   OMAR C. JADWAT*
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
 4   125 Broad Street, 18th Floor
     New York, NY 10004
 5   Tel: (212) 549-2660
     dladin@aclu.org
 6   nzafar@aclu.org
     jhafetz@aclu.org
 7   hshamsi@aclu.org
     ojadwat@aclu.org
 8   *Admitted pro hac vice

 9   CECILLIA D. WANG (SBN 187782)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
10   39 Drumm Street
     San Francisco, CA 94111
11   Tel: (415) 343-0770
     cwang@aclu.org
12
     Attorneys for Plaintiffs (Additional counsel listed on following page)
13

14                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
15                                SAN FRANCISCO-OAKLAND DIVISION

16   SIERRA CLUB and SOUTHERN BORDER
     COMMUNITIES COALITION,                                   Case No.: 4:19-cv-00892-HSG
17
                    Plaintiffs,
18                                                            APPENDIX OF DECLARATIONS IN
                    v.                                        SUPPORT OF PLAINTIFFS’ MOTION
19                                                            FOR PARTIAL SUMMARY
     DONALD J. TRUMP, President of the United                 JUDGMENT
20   States, in his official capacity; PATRICK M.
     SHANAHAN, Acting Secretary of Defense, in his            Date:
21   official capacity; KEVIN K. MCALEENAN,                   Judge: Honorable Haywood S. Gilliam, Jr.
     Acting Secretary of Homeland Security, in his            Dept: Oakland
22   official capacity; and STEVEN MNUCHIN,                   Date Filed: June 12, 2019
     Secretary of the Treasury, in his official capacity,     Trial Date: Not set
23
                    Defendants.
24

25

26

27

28

         PLAINTIFFS’ APPENDIX OF DECLARATIONS ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                     CASE NO: 4:19-cv-00892-HSG
       Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 2 of 105



 1   Additional counsel for Plaintiffs:

 2   SANJAY NARAYAN (SBN 183227)**
     GLORIA D. SMITH (SBN 200824)**
 3   SIERRA CLUB ENVIRONMENTAL LAW PROGRAM
     2101 Webster Street, Suite 1300
 4   Oakland, CA 94612
     Tel: (415) 977-5772
 5   sanjay.narayan@sierraclub.org
     gloria.smith@sierraclub.org
 6   **Counsel for Plaintiff SIERRA CLUB

 7   MOLLIE M. LEE (SBN 251404)
     CHRISTINE P. SUN (SBN 218701)
 8   AMERICAN CIVIL LIBERTIES UNION
      FOUNDATION OF NORTHERN CALIFORNIA, INC.
 9   39 Drumm Street
     San Francisco, CA 94111
10   Tel: (415) 621-2493
     Fax: (415) 255-8437
11   mlee@aclunc.org
     csun@aclunc.org
12
     DAVID DONATTI*
13   ANDRE I. SEGURA (SBN 247681)
     AMERICAN CIVIL LIBERTIES UNION FOUNDATION
14    OF TEXAS
     P.O. Box 8306
15   Houston, TX 77288
     Tel: (713) 325-7011
16   Fax: (713) 942-8966
     ddonatti@aclutx.org
17   asegura@aclutx.org
     *Admitted pro hac vice
18

19

20

21

22

23

24

25

26

27

28
                                                ii
        PLAINTIFFS’ APPENDIX OF DECLARATIONS ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                    CASE NO: 4:19-cv-00892-HSG
     Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 3 of 105



              DECLARATIONS IN SUPPORT OF PLAINTIFFS’ MOTION FOR
 1                      PARTIAL SUMMARY JUDGMENT
 2
        Exhibit                                       Date and ECF Number of
        Number                Declarant                    Original Filing
 3

 4      1          Orson Bevins                   June 12, 2019

 5      2          Albert Del Val                 April 4, 2019 (ECF No. 30)

 6      3          Kevin Bixby                    April 4, 2019 (ECF No. 34)

 7      4          Amanda Munro                   April 4, 2019 (ECF No. 31)

 8      5          Elizabeth Walsh                April 4, 2019 (ECF No. 35)

 9      6          Mike Evans                     June 12, 2019

10      7          Roy Armenta Sr.                May 29, 2019 (ECF No. 150-9)

11      8          Carmina Ramirez                May 29, 2019 (ECF No. 150-7)
12      9          Gayle G. Hartmann              May 29, 2019 (ECF No. 150-1)
13      10         Ralph Hudson                   May 29, 2019 (ECF No. 150-2)
14      11         Kevin Arthur Dahl              May 29, 2019 (ECF No. 150-3)
15      12         Bill Broyles                   May 29, 2019 (ECF No. 150-4)
16      13         Patricia Gerrodette            May 29, 2019 (ECF No. 150-5)
17      14         Margaret Case                  May 29, 2019 (ECF No. 150-6)
18      15         Christina Patino Houle         April 4, 2019 (ECF No. 33)
19      16         Vicki B. Gaubeca               April 4, 2019 (ECF No. 32)
20      17         Cyndi C. Tuell                 May 29, 2019 (ECF No. 150-8)
21      18         Robert Ardovino                June 12, 2019
22

23

24

25

26

27

28
                                              1
      PLAINTIFFS’ APPENDIX OF DECLARATIONS ISO MOTION FOR PARTIAL SUMMARY JUDGMENT
                                  CASE NO: 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 4 of 105




           Exhibit 1
     Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 5 of 105




                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA
                      SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES
COALITION,

            Plaintiffs,                         Case No.: 4:19-cv-00892-HSG

               v.
                                            Declaration of Orson Bevins
DONALD J. TRUMP, President of the
U niteD States, in his official Capacity;
PATRICKM. SHANAHAN, Acting
Secretary of Defense, in his official
Capacity; KIRST JEN M. NIELSEN,
Secretary of Homeland Security, in her
official Capacity; AND STEVEN
MNUCHIN, Secretary of the Treasury,
in his official Capacity,

            Defendants.


      I, Orson Bevins, declare as follow:

       1.      My name is Orson Bevins. I am over 18 years old. The information in

this declaration is based on my personal experience and my review of publicly

available information. If called as a witness, I could and would testify competently

to these facts. This declaration reflects my personal opinions and judgment.


       2.      My current address is 3091 S. 31st Drive, Yuma, AZ 85364. I have

lived in Yuma since August 2011.




                                            1
                           DECLARATION OF ORSON BEVINS
                               CASE NO: 4:19-cv-00892-HSG
     Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 6 of 105




         3.   I support the Sierra Club's mission and goals to encourage the public

to explore, enjoy, and protect the wild places of the earth; to practice and promote

the responsible use of the earth's ecosystems and resources; to educate and enlist

humanity to protect and restore the quality of the natural and human environment;

and to use all lawful means to carry out these objectives.


         4.   I am a current member of Sierra Club and I first joined in March 2008.


         5.   I work for the Quechan Indian Tribe on the Fort Yuma Indian

Reservation as a project planner, where I plan and implement civil construction

projects that benefit tribal members. I primarily work on sanitation projects, such

as upgrading wastewater management systems or drilling wells for new sources of

water.


         6.   My home is located a few miles from the area in Yuma where I

understand that the U.S. Department of Homeland Security (DHS) is proposing to

construct a new segment of wall -- Yuma Sector Project 1 -- along the U.S.-Mexico

border.


         7.   Approximately four times per year, I drive along and then visit the

levee near the proposed border wall project in Yuma. I enjoy visiting Morelos Dam

just south of Los Algodones, to take in views of the beautiful landscape of the two

countries on either side of the Colorado River. I also frequently drive to and visit

areas along Highway 95, travelling south through the Cocopah Indian Reservation

                                           2
                           DECLARATION OF ORSON BEVINS
                              CASE NO: 4:19-cv-00892-HSG
     Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 7 of 105




and Gadsden down to San Luis. On these drives, I can see over sections of the

existing vehicle barrier along the border, and there are stretches where I am meters

away from the border and the physical barriers are not visible. I greatly enjoy these

drives and viewing large swaths of farmland and riparian landscape. I am very

concerned about the aesthetic impacts that construction and the completed border

wall would have on the local landscape. The tall and intrusive pedestrian barrier

would disrupt the desert views and inhibit me from fully appreciating this area.


         8.   While I really value these areas and plan to visit them in the future,

the strong presence of U.S. Customs and Border Protection (CBP) agents diminishes

my enjoyment and sometimes deters me from further exploring certain areas. When

visiting these areas I am guaranteed to be asked questions or be detained by the

CBP agents. I am deeply concerned that increased security associated with a new

pedestrian wall along the border would further diminish my enjoyment of these

areas.


         9.   Most important, I worry about the impacts construction and operation

of the border wall would have on the environment, wildlife, and native plant

species. The construction and presence of the border wall would fragment wildlife

habitat and devastate native vegetation. There are many unique species in the

desert, which have both environmental and cultural significance, such as the

mesquite tree species, from which local indian tribes harvest the seeds for use in

medicinal tea.
                                           3
                            DECLARATION OF ORSON BEVINS
                               CASE NO: 4: 19-cv-00892-HSG
     Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 8 of 105




      10.     I am aware that president Trump declared a national emergency on

February 15, 2019 in order to construct a border wall along the U.S.-Mexico border.

It is my understanding that DHS intends to commence wall construction in the

Yuma Sector Project 1 area.


      11.     I am familiar with the litigation, filed by the Sierra Club and the

Southern Border Communities Coalition, which challenges DHS's unlawful

construction of a border wall. This construction and a completed wall would greatly

impede my ability to enjoy the areas in Yuma along the border.


I declare under the penalty of perjury pursuant to the laws of the United States

that the above is true and correct to the best of my knowledge.



Dated: June    7 ,2019.

                                                Orson Bevins




                                            4
                            DECLARATION OF ORSON BEVINS
                               CASE NO: 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 9 of 105




           Exhibit 2
  Case
     Case
       4:19-cv-00892-HSG
          4:19-cv-00892-HSG
                          Document
                             Document
                                   168-1
                                      30 Filed
                                         Filed 06/12/19
                                               04/04/19 Page
                                                        Page 10
                                                             1 ofof3105


                                  UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
                                SAN FRANCISCO-OAKLAND DIVISION

    SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITION,

                       Plaintiffs,                                Case No. :4: 19-cv-00892-HSG

                       v.

        DONALD J. TRUMP, President of the                 DECLARATION OF ALBERT DEL
United States, in his official capacity; PATRICK          VAL
M. SHANAHAN, Acting Secretary of Defense, in
his official capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her official
capacity; and STEVEN MNUCHIN, Secretary of
the Treasury, in his official capacity,

                       Defendants.




       My name is Albert Del Val and I declare:

        1.     I am over 18 years old. The information in this declaration is based on my personal

experience and my review of publicly available infom1ation.

       2.      My primary residence is 564 South 7th Avenue, Yuma, Arizona 85364. I have lived

at my current address for 2 years, and before that I lived four blocks away.

       3.      I am a current member of the Sierra Club. I joined the Sierra Club in August 2017.

       4.      I support the Sierra Club's mission and goals to encourage the public to explore,

enjoy, and protect the wild places of the earth; to practice and promote the responsible use of the

earth's ecosystems and resources; to educate and enlist humanity to protect and restore the quality of

the natural and human environment; and to use all lawful means to carry out these objectives.

       5.      I am originally from Somerton, a neighboring town within Yuma County. I have

spent my entire life in this area and know it well.




                                     DECLARATION OF ALBERT DEL VAL

                                          CASE NO: 4: l 9-cv-00892-HSG
  Case
     Case
       4:19-cv-00892-HSG
          4:19-cv-00892-HSG
                          Document
                             Document
                                   168-1
                                      30 Filed
                                         Filed 06/12/19
                                               04/04/19 Page
                                                        Page 11
                                                             2 ofof3105



         6.    I have been fishing in the canals along the border between Yuma, Arizona in the U.S.

and Baja California in Mexico for more than 50 years. I regularly fish in West Main Canal for small

mouth, big mouth, and striped bass. I enjoy the desert landscape and the animals and plants that

occur there. As I child I hunted quail and rabbits throughout this region.

         7.    Increasingly, my ability to fish in the canals, and my enjoyment of spending time

there, has been diminished by heightened security along the border. I often get stopped by U.S.

Customs and Border Protection ('"CBP") agents patrolling the area, which along with cameras

trained on residents, makes me feel uneasy. I am concerned that construction of border wall near the

canal, along with increased security, will increase that unease and diminish my enjoyment of this

place.

         8.    I intend to return to the canals for fishing as long as I am able but I am very

concerned that the construction and maintenance of the border wall will limit or entirely cut off my

access to these fishing spots.

         9.    I am also concerned about the aesthetic and environmental impacts that border wall

construction and upkeep will have on the landscape I have treasured for so many years. I understand

the Department of Homeland Security will also install lights that would create artificial light

pollution interfering with the desert dark skies my wife and I treasure. I am also concerned that

border wall construction and maintenance would harm native cottonwood trees, mesquite trees, and

other vegetation surrounding the border, as well as the wildlife that depends on this habitat.

         10.   I worry the wall would be incredibly ugly and detract from the natural environment I

grew up with. I regularly drive along the levee road. When I view previous wall projects they feel

ominous and oppressive to me, diminishing the pleasures I have felt all my life in this desert

landscape.

         11.   It is my understanding that wall construction would occur near West Main Canal and

the levee road because it is located in CBP's Yuma Sector, and is referred to as DHS "Yuma Sector

Project !."


                                                       2

                                     DECLARATION OF ALBERT DELVAL

                                         CASE NO: 4: l 9-cv-00892-HSG
 Case
    Case
      4:19-cv-00892-HSG
         4:19-cv-00892-HSG
                         Document
                            Document
                                  168-1
                                     30 Filed
                                        Filed 06/12/19
                                              04/04/19 Page
                                                       Page 12
                                                            3 ofof3105



        12.    I understand Sierra Club brought this litigation, in part, to challenge the government's

unlawful construction of a border wall. I am participating in this case because DHS has announced

it will soon begin wall construction in Yuma Sector Project I. This construction and a completed

wall would impede my ability to fish and otherwise enjoy the areas in Yuma along the border.

        13.    I plan to continue to fish in the canals and drive along levee roads as long as I am
physically able.


       I hereby declare under the penalty of perjury pursuant to the laws of the United States that

the above is true and correct to the best of my knowledge.

       Executed April 4th, 2019.




                                                      3

                                    DECLARATIONOFALBERT DEL VAL

                                        CASE NO: 4: l 9-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 13 of 105




           Exhibit 3
 Case
    Case
      4:19-cv-00892-HSG
         4:19-cv-00892-HSG
                         Document
                            Document
                                  168-1
                                     34 Filed
                                        Filed 06/12/19
                                              04/04/19 Page
                                                       Page 14
                                                            1 ofof5105



                                 UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO-OAKLAND DIVISION

    SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITION,

                       Plaintiffs,                              Case No.: 4:19-cv-00892-HSG

                       v.

        DONALD J. TRUMP, President of the                      DECLARATION OF KEVIN
United States, in his official capacity; PATRICK          BIXBY, EXECUTIVE DIRECTOR,
M. SHANAHAN, Acting Secretary of Defense, in              SOUTHWEST ENVIRONMENTAL
his official capacity; KIRSTJEN M. NIELSEN,               CENTER
Secretary of Homeland Security, in her official
capacity; and STEVEN MNUCHIN, Secretary of
the Treasury, in his official capacity,

                       Defendants.



       My name is Kevin Bixby and I declare:


       1.      I am over the age of eighteen, and I am competent to make this declaration. I provide

this declaration based upon my personal knowledge. I would testify to the facts in this declaration

under oath if called upon to do so.

       2.      I am the Executive Director and founder of the Southwest Environmental Center in

Las Cruces, New Mexico, an organization that forms part of the Southern Border Communities

Coalition (“SBCC”). In addition, for over one year I have served on SBCC’s Steering Committee,

directing and coordinating SBCC’s decisions at the organizational level.

       3.      I founded the Southwest Environmental Center in 1991 to reverse the accelerating

loss of plants and animals worldwide through protection and restoration of native wildlife and their

habitats in the southwest. The Southwest Environmental Center has approximately 2000 dues-

paying members, the majority of whom live in Southern New Mexico. It works statewide in New



                                                      1

                                      DECLARATION OF KEVIN BIXBY

                                        CASE NO: 4:19-cv-00892-HSG
 Case
    Case
      4:19-cv-00892-HSG
         4:19-cv-00892-HSG
                         Document
                            Document
                                  168-1
                                     34 Filed
                                        Filed 06/12/19
                                              04/04/19 Page
                                                       Page 15
                                                            2 ofof5105



Mexico and our campaigns extend into Eastern Arizona and West Texas. For example, for decades

we have been actively involved in restoring riparian and aquatic habitats along the Rio Grande in

southern New Mexico and west Texas, to create a “string of pearls” of restored and protected

habitats up and down this reach.

       4.      In addition to restoration, our work involves grassroots organizing, public education,

and petitioning the government about preservation and restoration. In one such campaign, we are

working to restore highly-endangered Mexican wolves to the Southwest in Arizona and New

Mexico, including by advocating for the establishment of a Mexican Wolf Center in Grant County,

New Mexico. In another, we are fighting to end wildlife killing contests, and are on the cusp of New

Mexico outlawing coyote killing contests.

       5.      The national emergency declaration, and the construction of a border wall using funds

that have not been appropriated by Congress, are causing and will continue to cause irreversible

damage to Southwest Environmental Center. They also threaten lands that I cherish and have

devoted my life to protecting.

       6.      With the Southwest Environmental Center and in my personal capacity, I have on

several occasions traveled the areas threatened with construction, including lands encompassed in

so-called “El Paso Project 1” where the Department of Defense will finance Department of

Homeland Security construction. Southwest Environmental Center members enjoy these areas for

camping, hiking, hunting deer, javelina and quail, and bird watching. I enjoy hiking and camping in

these areas, and intend to do so as long as I am able. They are beautiful to me—rolling Chihuahuan

desert scrubland, adjacent to several mountain ranges, with arroyos and diverse vegetation creating

an undulating landscape. There are several isolated desert hills and peaks that provide unique habitat

for different species of plants and animals—they are called sky islands, like islands in a sea of

desert. Border wall construction in these areas will harm these lands at a time when communities

here are being revitalized around eco-tourism and the attraction of expansive vistas and wildlife

viewing.

                                                       2

                                       DECLARATION OF KEVIN BIXBY

                                         CASE NO: 4:19-cv-00892-HSG
 Case
    Case
      4:19-cv-00892-HSG
         4:19-cv-00892-HSG
                         Document
                            Document
                                  168-1
                                     34 Filed
                                        Filed 06/12/19
                                              04/04/19 Page
                                                       Page 16
                                                            3 ofof5105



       7.      Southwestern New Mexico is one of the most biologically diverse areas of the United

States due to the confluence of different biomes and northern and southern wildlife species. The

Pentagon’s recently-announced plan to seize $1 billion from military personnel funding and use it to

build 57 miles of new border wall, including 46 miles in New Mexico, would culminate in nearly

half of New Mexico’s international border being walled off. Construction in “El Paso Project 1”

will completely wall off Doña Ana County, where we reside, and much of neighboring Luna County.

Additional construction in New Mexico, including the threat to wall off the bootheel, would further

destroy the environments that Southwest Environmental Center is devoted to protecting and

restoring.

       8.      With Southwest Environmental Center, we frequently visited Southern New Mexico

over the last year, seeking in part to learn about the wildlife that lives in the area and to educate the

public about it. About one year ago, Southwest Environmental Center installed wildlife cameras in

adjacent habitats immediately east of planned construction, for approximately 20 miles west of Santa

Teresa, New Mexico (approximately to the point where “El Paso Project 1” begins). Our goal has

been to learn and share information about the wildlife that lives in these habitats, often hidden from

human view. Our cameras documented the presence of mountain lions, mule deer, coyotes, bobcats,

gray foxes, badgers, birds, bats, rabbits, and other species, many of which are too large to pass

through bollard-wall construction with its four-inch gaps between bollards.

       9.      The animals that will be impacted by construction in “El Paso Project 1” include

threatened or endangered species. The wall will prevent some endangered species, such as jaguars

and ocelots, from reoccupying historic habitat in the U.S. It will prevent genetic exchange between

small populations of extremely endangered Mexican wolves on either side of the border. The impact

on all species too large to pass will be dire. Some will likely die because they will not be able to

reach the food and water resources they need to survive. Wildlife populations on either side of the

border will be permanently fragmented and disconnected, and therefore more vulnerable to



                                                        3

                                        DECLARATION OF KEVIN BIXBY

                                          CASE NO: 4:19-cv-00892-HSG
 Case
    Case
      4:19-cv-00892-HSG
         4:19-cv-00892-HSG
                         Document
                            Document
                                  168-1
                                     34 Filed
                                        Filed 06/12/19
                                              04/04/19 Page
                                                       Page 17
                                                            4 ofof5105



catastrophic events like disease as well as the loss of healthy genetic variability. A border wall will

also prevent animals from adjusting their range in response to climate change.

       10.     Because of the emergency declaration and the realized threat of constructing outside

of the Rio Grande Valley Border Patrol Sector, the Southwest Environmental Center has been forced

to carefully monitor risks to Southwestern lands, including in Texas, New Mexico, and Arizona. We

have devoted significant time to identifying the location and timing of construction that will occur

without congressional process or approval. For example, upon learning in March that the Secretary

of Defense would provide $1 billion to the Department of Homeland Security to build a wall, I spent

two days working with coalitions to discern the location of construction. Upon receiving

coordinates, I spent additional hours mapping out where the wall would go—sadly, in our backyard.

We have been forced to spend this time in order to protect the land, to organize within SBCC, and to

educate Southwest Environmental Center’s members and the public.

       11.     The Southwest Environmental Center has also been caused to devote resources to

answering calls from members, the public, and government officials requesting information about

what is happening and what can be done. We are mapping out not only the area identified as “El

Paso 1,” but the other areas in the Southwest identified for priority construction in correspondence

from the Department of Homeland Security to the Department of Defense. Our Communications

Director, Amanda Munro, has begun and will continue creating media kits about the impacts of

construction in all 11 of the identified projects. This work takes her away from her other

responsibilities, such as our ongoing organizing to protect special places like Otero Mesa, and

coordinating efforts to reform wildlife policies in New Mexico and other states.

       12.     We should honor and protect the lands of the Southwest. The habitats and wildlife

that flourish in these lands will be injured, and perhaps forever lost, if a border wall is built. As

director of Southwest Environmental Center, and speaking for myself, the consequences of such

construction for my work, and the quality of my life as a visitor to these lands, are devastating.



                                                        4

                                        DECLARATION OF KEVIN BIXBY

                                          CASE NO: 4:19-cv-00892-HSG
 Case
    Case
      4:19-cv-00892-HSG
         4:19-cv-00892-HSG
                         Document
                            Document
                                  168-1
                                     34 Filed
                                        Filed 06/12/19
                                              04/04/19 Page
                                                       Page 18
                                                            5 ofof5105



       I hereby declare under the penalty of perjury pursuant to the laws of the United States that

the above is true and correct to the best of my knowledge.

       EXECUTED this 4th day of April, 2019.




       Kevin Bixby




                                                     5

                                      DECLARATION OF KEVIN BIXBY

                                        CASE NO: 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 19 of 105




           Exhibit 4
     Case
        Case
          4:19-cv-00892-HSG
             4:19-cv-00892-HSG
                             Document
                                Document
                                      168-1
                                         31 Filed
                                            Filed 06/12/19
                                                  04/04/19 Page
                                                           Page 20
                                                                1 ofof5105



                               UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO-OAKLAND DIVISION

    SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITION,

                       Plaintiffs,

                       v.                                Case No.: 4:19-cv-00892-HSG

        DONALD J. TRUMP, President of the
United States, in his official capacity; PATRICK
M. SHANAHAN, Acting Secretary of Defense, in
his official capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her official
capacity; and STEVEN MNUCHIN, Secretary of               DECLARATION OF AMANDA
the Treasury, in his official capacity,                  MUNRO
                       Defendants.




         My name is Amanda Munro and I declare:



         1.    My name is Amanda Munro. I am over 18 years old. The information in this

declaration is based on my personal experience and my review of publicly available

information. If called as a witness, I could and would testify competently to these facts. Any

opinions contained in this declaration reflect my personal opinion and judgment.

         2.    My primary residence is 1440 S Almendra Street, Las Cruces, New Mexico,

88001.

         3.    I support the Sierra Club’s mission and goals to encourage the public to explore,

enjoy, and protect the wild places of the earth; to practice and promote the responsible use of the
                                                 1

                                DECLARATION OF AMANDA MUNRO

                                     CASE NO: 4:19-cv-00892-HSG
     Case
        Case
          4:19-cv-00892-HSG
             4:19-cv-00892-HSG
                             Document
                                Document
                                      168-1
                                         31 Filed
                                            Filed 06/12/19
                                                  04/04/19 Page
                                                           Page 21
                                                                2 ofof5105



earth's ecosystems and resources; to educate and enlist humanity to protect and restore the

quality of the natural and human environment; and to use all lawful means to carry out these

objectives.

       4.      I have been a Sierra Club member since 2018.

       5.      I spent my childhood exploring the forests of rural Northern California, where I

grew up catching lizards and climbing trees. My love of animals and the outdoors led me to

advocacy on behalf of wildlife and their habitat, currently near the U.S.-Mexico border in New

Mexico.

       6.      After graduating from the University of Portland with a degree in Environmental

Ethics & Policy, I moved to Las Cruces, New Mexico in 2017. I currently work for the

Southwest Environmental Center, an organization dedicated to both conservation and social

justice in New Mexico. In my position, I engage in public education and outreach, generally

educating local people about the socially and environmentally destructive effects of a border wall

on their community. I love this work because it allows me to enjoy the unique and beautiful

desert landscapes along the New Mexico border in what the U.S. Customs and Border Protection

(CBP) calls the El Paso Sector.

       7.      I am particularly passionate about protecting New Mexico wildlife along the

border such as pronghorn, bobcats, ocelots, mountain lions, javelina, badgers, mule deer,

coatimundis, and bears. All of these species and more would be impacted by a border wall in the

El Paso Sector. I personally visit this area numerous times per year in my public education work;

but also, I am part of a team that runs a camera monitoring program to document wildlife




                                                2

                              DECLARATION OF AMANDA MUNRO

                                   CASE NO: 4:19-cv-00892-HSG
     Case
        Case
          4:19-cv-00892-HSG
             4:19-cv-00892-HSG
                             Document
                                Document
                                      168-1
                                         31 Filed
                                            Filed 06/12/19
                                                  04/04/19 Page
                                                           Page 22
                                                                3 ofof5105



occurring in and migrating through this area. This work includes the El Paso Sector where the

U.S. Department of Homeland Security’s (DHS) Project 1 wall construction would occur.

         8.    The place I visit most often along the border is on the far eastern side of El Paso

Sector Project 1, just south of NM Route 9. My team has a monitoring station there that allows

us to capture and analyze wildlife migration patterns.

         9.    I am extremely concerned that a border wall in this region would be devastating to

local wildlife because I care deeply about protecting and maintaining healthy populations of

native species. Currently, in some places in this sector, wildlife must navigate vehicle barriers,

but that type of fencing allows wildlife to pass through relatively easily. I understand that DHS

intends to construct and maintain 18-foot high barrier walls that are impenetrable to wildlife.

This new construction would drastically cut off their access to key sources of food and water.

The construction process also clears immense amounts of vegetation as this type of work

requires heavy machinery and improvements to existing roads. In addition, I understand there

would be an increased presence by CBP agents along with increased lighting and upkeep

activities – activities all detrimental to wildlife and detrimental to my use and enjoyment of these

lands.

         10.   In the course of my work, I have also become familiar with destructive flooding

that occurs after border wall construction. After heavy rains, debris can build up on the wall

itself, trapping water and causing deadly flash floods. I am worried about loss of human and

animal life along with associated environmental degradation of fragile desert lands.

         11.   Through my work, I hope to continue to view and enjoy a wide variety of wildlife

species along the border, but I am concerned about the destruction of their habitat, especially the

                                                  3

                               DECLARATION OF AMANDA MUNRO

                                    CASE NO: 4:19-cv-00892-HSG
     Case
        Case
          4:19-cv-00892-HSG
             4:19-cv-00892-HSG
                             Document
                                Document
                                      168-1
                                         31 Filed
                                            Filed 06/12/19
                                                  04/04/19 Page
                                                           Page 23
                                                                4 ofof5105



loss of migratory corridors. My love of animals brought me to this unique desert landscape and I

fear that a border wall will diminish that happiness and the sense of fulfillment I derive from

visiting these beautiful landscapes and viewing local species.

          12.   During my visits to the border in the El Paso Sector, I am often approached by

CBP agents patrolling the area. These encounters leave me feeling anxious because despite these

areas being fully open to the public, Border Patrol agents go out of their way to intimidate and

make me and other residents feel as if we are trespassing on private property, but we are not. I

intend to continue to visit the El Paso Sector area, but I am deeply concerned that if the wall is

built, the ever-increasing presence of CBP agents will diminish my future enjoyment of this

place.

          13.   I am aware that President Trump declared a national emergency on February 15,

2019 in order to construct a border wall all along the U.S.-Mexico border. It is my understanding

that DHS intends to commence wall construction in the El Paso Sector, Project 1 area in the near

future.

          14.   I am familiar with the litigation filed by the Sierra Club and the Southern Border

Communities Coalition which challenges DHS’s intent to unlawfully construct a border wall in

New Mexico. Based on my deep concerns about the negative environmental impacts associated

with border wall construction near New Mexico Route 9 in the El Paso Sector, I strongly support

this case. As I understand it, DHS has announced it will commence construction in the El Paso

Sector for its Project 1. I have deep concerns about the impacts that border wall construction and

maintenance would likely have on native wildlife and plant species, and on my ability to enjoy

both during my time near the border.

                                                  4

                               DECLARATION OF AMANDA MUNRO

                                    CASE NO: 4:19-cv-00892-HSG
      Case
         Case
           4:19-cv-00892-HSG
              4:19-cv-00892-HSG
                              Document
                                 Document
                                       168-1
                                          31 Filed
                                             Filed 06/12/19
                                                   04/04/19 Page
                                                            Page 24
                                                                 5 ofof5105



        15.     If DHS constructs a wall in New Mexico's El Paso Sector, I would be harmed

professionally, aesthetically, and spiritually, as set forth in the previous paragraphs of this

declaration. The only way to avoid these injuries is to declare the declaration of a national

emergency invalid and enjoin construction of the wall.




Dated: April 4, 2019
                                                   Amanda Munro




                                                   5

                                DECLARATION OF AMANDA MUNRO

                                     CASE NO: 4: l 9-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 25 of 105




           Exhibit 5
     Case
        Case
          4:19-cv-00892-HSG
             4:19-cv-00892-HSG
                             Document
                                Document
                                      168-1
                                         35 Filed
                                            Filed 06/12/19
                                                  04/04/19 Page
                                                           Page 26
                                                                1 ofof5105



                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO-OAKLAND DIVISION

    SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITION,

                      P laint~ffs ,                     Case No.: 4: 19-cv-00892-HSG

                      v.

        DONALD J. TRUMP, President of the               DECLARATION OF ELIZABETH J.
United States, in his official capacity; PATRICK        WALSH
M. SHANAHAN, Acting Secretary of Defense, in
his official capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her official
capacity; and STEVEN MNUCHIN, Secretary of
the Treasury, in his official capacity,

                      Defendants.



       My name is Elizabeth J. Walsh and I declare:


       I.      My name is Elizabeth J. Walsh. The facts set forth in this declaration are based on

my personal knowledge. If called as a witness, I could and would testify competently to these

facts . Any opinions contained in this declaration reflect my personal opinion and judgment.

       2.      I reside in El Paso, Texas near Sunland Park, New Mexico in close proximity to

the United States-Mexico border.

       3.      I have been an active member of the Sierra Club since 1993 having served on a

number of volunteer committees. For example, I was a national Sierra Club Board member from

May 2012-2018, serving as fifth officer 2015-2016 and treasurer from May 2016-May 2018 . I

am currently the volunteer co-lead of the Our Wild America campaign, a member of the national

Finance and Risk Management Board Advisory Committee, a member of the national Sierra



                                               -l -
      Case
         Case
           4:19-cv-00892-HSG
              4:19-cv-00892-HSG
                              Document
                                 Document
                                       168-1
                                          35 Filed
                                             Filed 06/12/19
                                                   04/04/19 Page
                                                            Page 27
                                                                 2 ofof5105



Club Wildlife & Endangered Species Activist Team (WESACT), the Executive Committee of

the El Paso Regional Sierra Club Group, as well as actively working with the borderlands team. I

have been involved in various advocacy and academic discussions, protests, and meetings

regarding the border region, including being co-organizer of a Sierra Club Border Wall event

hosted by the WESACT team in south Texas in 2008, and was the lead presenter on the Border

Wall and Wildlife forum at the Universidad Autonoma de Ciudad Juarez in October 2008.

        4.      My professional career is dedicated to environmental issues. Since 1994, I have

been a tenured professor in biological sciences at a Texas university. I moved to the area after

completing my Ph.D. in Environmental Biology at the University of Nevada, Las Vegas.

        5.      My work and advocacy on behalf of wildlife in the border region goes back more

than a decade. I was active in advocating for environmental and wildlife interests during prior

border fenc ing projects under the George W. Bush administration in the early 2000s.

        6.     For more than fifteen years I have also co-hosted the Animal Concerns of Texas

radio show on KTEP-El Paso, the El Paso National Public Radio affiliate. The show focuses on

animal interests and issues, including environmental concerns and the impact on wildlife. I have

frequently featured the impacts of the border wall on news segments of the show.

        7.     As part of my professional and academic work I routinely visit and study the

border area immediately west of El Paso, Texas in New Mexico along Route 9 which parallels

the border. It is my understanding that this is referred to as El Paso Sector Project I . I supervise

several ongoing and long-tenn biology studies in this area with graduate students on the aquatic

diversity of ephemeral wetlands known locally as playas. I also study habitat fragmentation and

population trends of several indigenous lizard species, Uta stansburiana and Aspidoscelis

marmorata, in this same region.



                                                 -2-
      Case
         Case
           4:19-cv-00892-HSG
              4:19-cv-00892-HSG
                              Document
                                 Document
                                       168-1
                                          35 Filed
                                             Filed 06/12/19
                                                   04/04/19 Page
                                                            Page 28
                                                                 3 ofof5105



        8.     In addition, I utilize this same area for recreational and non-professional purposes,

primarily bird watching and hiking. This includes observing a wide range of species that call the

border area their home, including road runners, scaled quail, Southwestern willow flycatcher,

and other species. I visit the New Mexico and Texas border areas routinely as part of my bird

watching activities, and have done so since I moved to El Paso in the early 1990s.

       9.      I am aware that President Trump declared a national emergency on February 15,

2019 in order to construct a border wall all along the U.S.-Mexico border. I understand that the

U.S. Department of Homeland Security (DHS) intends to commence wall construction in its El

Paso Sector which is adjacent to and in close proximity to where I lead biology studies with my

students and where J frequently birdwatch and hike.

        10.    Border wall construction in the El Paso Sector, especially Project I , would

negatively impact the scientific playa studies I have overseen for many years because a wall

could impede vital natural drainage patterns for the playas. Similarly, construction and

maintenance of a border wall would continue to degrade the natural dynamic of the playa pools

and their associated ecosystems.

        11 .   Border wall construction would further fragment and degrade the lizard species'

habitat I and my students have studied for many years.

        12.    I have personally observed the adverse impacts caused to wildlife by earlier

border wall projects in Texas. I am also aware of scientific studies and other information

demonstrating such adverse impacts, as well as the cascading negative ramifications to areas

adjacent to barriers. These areas tend to have high levels of human disturbance, including roads,

lighting, and removal of vegetation, which further expand negative impacts of barriers on

wi ldlife populations. Thus, the adverse impact of wall construction in the El Paso Sector of New



                                               -3-
      Case
         Case
           4:19-cv-00892-HSG
              4:19-cv-00892-HSG
                              Document
                                 Document
                                       168-1
                                          35 Filed
                                             Filed 06/12/19
                                                   04/04/19 Page
                                                            Page 29
                                                                 4 ofof5105



Mexico will not just adversely impact my personal interests and ability to enjoy the wildlife in

this area, but also my interest in enjoying and recreating in a large geographic zone in the El

Paso Sector that I also routinely visit and intend to continue to visit in the future, including for

scientific research as well as for wildlife watching and hiking.

        13.    I am also aware that barriers to wildlife movement exacerbate the current

extinction threats posed by human-altered landscapes and human activities. Scientists warn that

animals whose ranges will be halved by the border wall will be impeded in their ability to

reproduce with other members of their species, thereby creating a shallower gene pool and

heightening the chance of inbreeding.

       14.     Based on my deep concerns about the negative environmental impacts associated

with border wall construction near New Mexico Route 9 in the El Paso Sector, I am familiar with

the litigation filed by the Sierra Club and other organizations which challenges DHS 's unlawful

construction of a border wall. As I understand it, DHS has announced it will commence

construction in the El Paso Sector for Project I.

       15.     I would object to the federal government's plans to construct a border wall in

New Mexico's El Paso Sector without engaging in a thorough review of the impacts such

construction would have on the local environment and on vulnerable species that live here. I am

afraid the environmental devastation and loss of biodiversity will negatively impact my aesthetic

enjoyment of borderlands wildlife. I am especially concerned about what will happen when so

many species' habitats are fully and permanently bisected by an impermeable wall. The likely

result-ecological devastation and likely regional extirpation of species -has made me worried

and upset. This concern is magnified because the President has announced an intention to




                                                 -4-
      Case
         Case
           4:19-cv-00892-HSG
              4:19-cv-00892-HSG
                              Document
                                 Document
                                       168-1
                                          35 Filed
                                             Filed 06/12/19
                                                   04/04/19 Page
                                                            Page 30
                                                                 5 ofof5105



construct along the entire southern border. My professional, aesthetic, and recreational interest in

observing all wildlife as well as threatened and endangered species is also severely at risk.

        16.    If DHS constructs a wall in New Mexico's El Paso Sector; I will be injured

professionally, aesthetically, recreationally, and morally, as set forth in the previous paragraphs

of this declaration. The only way to redress these injuries is to declare the declaration of a

national emergency invalid and enjoin construction of the wall.

Dated: April 3, 2019
                                                   EfuaB1iWalSh, Ph.D.                   ~




                                                - 5-
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 31 of 105




           Exhibit 6
    Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 32 of 105



                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                     SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES
COALITION,

           Plaintiffs,                         Case No.: 4:19-cv-00892-HSG

              v.
                                               Declaration of Mike Evans
DONALD J. TRUMP, President of the
UniteD States, in his official Capacity;
PATRICK M. SHANAHAN, Acting
Secretary of Defense, in his official
Capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her
official Capacity; AND STEVEN
MNUCHIN, Secretary of the Treasury,
in his official Capacity,

           Defendants.

      I, Mike Evans, declare as follow:

      1.      My name is Mike Evans. I am over 18 years old. The information in

this declaration is based on my personal experience and my review of publicly

available information. If called as a witness, I could and would testify competently

to these facts. This declaration reflects my personal opinion and judgement.


      2.      My current address is 26465 Park Circle, San Juan Capistrano, CA

92675-1132. However, I have been visiting the areas around El Centro for several

decades in order to hike and camp in the California desert. I am an avid

conservationist and own a nursery dedicated to growing and selling native plants.


                                           1
                           DECLARATION OF MIKE EVANS
                             CASE NO: 4:19-cv-00892-HSG
     Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 33 of 105



My love of native plants is one of the many reasons I enjoy visiting the desert

ecosystems in the El Centro area.


      3.     I support the Sierra Club’s mission and goals to encourage the public

to explore, enjoy, and protect the wild places of the earth; to practice and promote

the responsible use of the earth's ecosystems and resources; to educate and enlist

humanity to protect and restore the quality of the natural and human environment;

and to use all lawful means to carry out these objectives.


      4.     I am a current member of the Sierra Club and first joined in 2003.


      5.     I visit and recreate in the Yuha Desert several times each year and

have been doing so for over 40 years. This desert ecosystem, which I value for its

native flora and fauna along with the sweeping views within the U.S. and across the

border, are, to my knowledge, within the El Centro Project 1 area proposed for new

wall construction by U.S. Department of Homeland Security’s (DHS). I am

concerned about the immense aesthetic and ecological impacts wall construction

within the El Centro area would have on places I have visited for many years.


      6.     For example, I enjoy hiking in the Yuha Desert, South of Route 98,

where one can see the U.S.-Mexico border. I also enjoy driving up to the existing

vehicle barrier because currently the views extend across the continuous valley into

Mexico. This region it contains a diverse desert ecosystem, and it is a place where

many native plants and animals still thrive. I travel to the area to view wild Sand


                                          2
                            DECLARATION OF MIKE EVANS
                              CASE NO: 4:19-cv-00892-HSG
     Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 34 of 105



Verbena, Crucifixion Thorn, and many other varieties of wild, native plants.

Crucifixion Thorn is very rare, and this is one of the few places it still exists within

California. In addition to the beautiful desert plants, there are numerous wildlife

species that reside in and migrate through this region. I have seen bighorn sheep,

coyotes, bobcats, and mountain lions, and other wild animals, within the

surrounding areas. I worry about hiking in the desert and seeing a tall bollard wall

instead of the existing expansive views. Such construction will greatly harm my

ability to recreate and enjoy the Yuha Desert near the border.


      7.     The desert surrounding the proposed wall site is culturally rich.

Another reason I (and many others) love to visit this place is to see geoglyphs and

intaglios, large and small ancient designs engraved on the desert floor, rocks, and

hills. Also, I enjoy climbing a small desert hill, within the sightline of the current

low barrier, in order to see the entire valley, extending into Mexico.


      8.     I am extremely concerned about habitat fragmentation for local desert

species. The current vehicle barrier allows wildlife to easily pass through which

greatly expands their habitat. However, a tall steel pedestrian wall would prohibit

all wildlife migration. This area on the U.S. side is bordered on the west by

mountains and to the east by urban and agricultural development around Calexico

is a valuable corridor for wildlife that would be permanently diminished or blocked

by wall construction. In addition to new wall construction, I am concerned about the

impact of new lighting on the surrounding ecosystem. Not only are industrial bright

                                            3
                             DECLARATION OF MIKE EVANS
                               CASE NO: 4:19-cv-00892-HSG
    Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 35 of 105




lights detrimental to my ability to enjoying a dark sky full of stars, the desert itself

changes significantly at night. I am worried about new lighting installations

impacting nocturnal insects, reptiles, birds, and mammals.


         9.    I am aware that President Trump declared a national emergency on

February 15, 2019 with the purpose of constructing a wall along the U.S.-Mexico

Border. It is my understanding that the Secretary of Defense authorized funding in

May for El Centro Project 1. I plan to continue to visit and recreate in this area,

however I am concerned that construction of the border wall will impact my ability

to continue my hiking trips in the Yuha Desert. Additionally, I worry about the

extensive negative impacts on the desert ecosystem, including native plants, and

the many other people who also enjoy recreating and visiting this culturally and

ecologically unique area.


         10.   For the reasons set forth in this declaration, the proposed wall in El

Centro Project 1 will injure me recreationally and aesthetically. An order halting

the wall's construction would remedy these injuries.


I declare under the penalty of perjury pursuant to the laws of the United States

that the above is true and correct to the best of my knowledge.


Dated:   June~, 2019


                                                       Mike Evans
                                           4
                            /DECLARATION OF MIKE EVANS
                               CASE NO: 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 36 of 105




           Exhibit 7
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-9Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page372of
                                                                    of105
                                                                       5



                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                        SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN BORDER
COMMUNITIES COALITION,

          Plaintiffs,
                                                  Case No.: 4:19-cv-00892-HSG
              v.
                                                  Declaration of Roy Armenta Sr.
DONALD J. TRUMP, President of the United
States, in his official Capacity; PATRICK M.
SHANAHAN, Acting Secretary of Defense, in
his official Capacity; KIRSTJEN M.
NIELSEN, Secretary of Homeland Security, in
her official Capacity; AND STEVEN
MNUCHIN, Secretary of the Treasury, in his
official Capacity,

          Defendants.

My name is Roy Armenta Sr., and I declare:


   1. I am over 18 years old. The information in this declaration is based on my personal

       experience and my review of publicly available information. If called as a witness, I

       could and would testify competently to these facts. Any opinions contained in this

       declaration reflect my personal opinion and judgment.

   2. My primary residence is 729 Grant Street, Calexico, CA 92231. I have lived in Calexico

       for most of life, and I am over 80 years old.

   3. I joined the Sierra Club earlier this year. I support the Sierra Club’s mission to explore,

       enjoy and protect the planet; to practice and promote the responsible use of the earth’s

       ecosystems and resources; to educate and enlist humanity to protect and restore the

       quality of the natural and human environment.
 Case
  Case4:19-cv-00892-HSG
        4:19-cv-00892-HSGDocument
                          Document168-1
                                   150-9Filed
                                          Filed
                                              06/12/19
                                                05/29/19Page
                                                         Page383of
                                                                of105
                                                                   5



4. I’m very familiar with the area between the towns of Calexico and Ocotillo, in which the

   “El Centro Project 1” is planned. As I understand it, the government is proposing to

   replace approximately 15 miles of existing vehicle barrier with new pedestrian fencing

   and is planning to install lighting there.

5. As a child, I used to visit the border areas between Calexico and Ocotillo with my family.

   When I was raising my own children, I took them to these same places. We would often

   go at dawn or at dusk to get the best views. At these hours, you can see everything and

   the breeze is blowing. In the spring and fall you can see ocotillo plants flowering. You

   can’t walk in these areas too much because there are rattlesnakes. I appreciate the wildlife

   here, but I have noticed fewer and fewer animals present over my lifetime because of the

   infrastructure build up along the border. I used to visit these areas to admire the landscape

   every couple of weeks. Now I go about once a month or every two months. The idea of

   having a wall here is a big and unwelcome change for me, my family, and many of the

   people who live here.

6. In the El Centro project area, Highway 98 runs parallel to the border on the U.S. side and

   Federal Highway 2D runs along the border on the Mexico side. I have driven along these

   highways and the smaller roads directly off of them countless times. I often stop to take

   in the natural beauty of this landscape. The lands south of Highway 98 are beautiful, with

   a particular vegetation that demands you stop and take it in. It’s especially beautiful in

   the spring with wonderful cacti flowers and wildflowers of all kinds. There is an

   extraordinary beauty in the desert—it’s not a forest, but you enjoy it for the peace that

   takes over you when you’re in it. I am very concerned that a border wall and its

   construction would destroy this beauty and the interesting parts of the desert. The
 Case
  Case4:19-cv-00892-HSG
        4:19-cv-00892-HSGDocument
                          Document168-1
                                   150-9Filed
                                          Filed
                                              06/12/19
                                                05/29/19Page
                                                         Page394of
                                                                of105
                                                                   5



   unimpeded views, in all directions, are centrally important to my enjoyment of this

   landscape. A wall will make us feel like we’re in a prison, incarcerated in our own lands.

7. I am aware that President Trump declared a national emergency on February 15, 2019 in

   order to construct a wall along the U.S.-Mexico border. It is my understanding that the

   Secretary of Defense has recently authorized funding, and imminently plans to construct,

   El Centro Project 1. I am concerned that the border wall and its construction will destroy

   the natural beauty of this landscape; if it proceeds, the El Centro Project will significantly

   decrease my ability to enjoy it.

8. For all of these reasons, the proposed wall construction in the El Centro Sector will injure

   me aesthetically and morally. An order halting the wall’s construction would remedy

   those injuries.
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-9Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page405of
                                                                    of105
                                                                       5



    9. My son, Roy Armenta Jr, has translated this declaration from English into Spanish for

       me, and I have authorized him to sign it on my behalf.


I hereby declare under penalty of perjury pursuant to the laws of the United States that the above

is true and correct to the best of my knowledge.

                   ~q
       Dated: May _ , 2019




                                                     Roy Armenta Sr. (by Roy Armenta Jr.)
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 41 of 105




           Exhibit 8
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-7Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page422of
                                                                    of105
                                                                       6



                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                     SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES
COALITION,

           Plaintiffs,                         Case No.: 4:19-cv-00892-HSG

              v.                               Declaration of Carmina Ramirez

DONALD J. TRUMP, President of the
United States, in his official Capacity;
PATRICK M. SHANAHAN, Acting
Secretary of Defense, in his official
Capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her
official Capacity; AND STEVEN
MNUCHIN, Secretary of the Treasury,
in his official Capacity,

           Defendants.



I, Carmina Ramirez, declare as follows:

      1.      My primary address is 1281 Sandalwood Drive, El Centro, California

92243.

      2.      I support the Sierra Club’s mission and goals to encourage the public

to explore, enjoy, and protect the wild places of the earth; to practice and promote

the responsible use of the earth's ecosystems and resources; to educate and enlist

humanity to protect and restore the quality of the natural and human environment;

and to use all lawful means to carry out these objectives.



                                           1

                         DECLARATION OF CARMINA RAMIREZ
                             CASE NO: 4:19-cv-00892-HSG
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-7Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page433of
                                                                    of105
                                                                       6



         3.   I am a longtime supporter of the Sierra Club and became a member

earlier this year.

         4.   I have spent my entire life in this area surrounding the U.S-Mexico

Border that includes the El Centro Sector where the U.S. Department of Homeland

Security’s (DHS) Project 1 wall construction is proposed. I have worked in the

Calexico area around 15 years and lived in El Centro for the past 11 years. I

regularly travel alongside the stretch of border in which the El Centro Project will

occur. I am deeply engaged with the local community on both sides of the border. I

currently work as a librarian for the school district in Calexico; a job where I

interact with K-12 students, teachers, and district administration staff on a daily

basis.

         5.   Our community refers to the area around the El Centro Sector as the

“Valley”--a single place, spanning the U.S.-Mexico border. From the U.S. side you

can see across the border into Mexico. A great part of the aesthetic to me lies in the

visually unimpaired, 360-degree views of the land, and mountains, on both sides of

the border--and the culturally unified community represented by that view. Living

in the community, that extends beyond this geographic boundary, is part of our

community identity and putting up a big wall would have tremendous cultural and

aesthetic impacts. This is one united landscape and the proposed El Centro Project

1 will drastically impact my ability to enjoy the local natural environment. This is a

beautiful unique landscape with a mountain named Mount Signal on the U.S side of

the border and El Centinela on the Mexican side of the border. If this project is built

                                           2

                         DECLARATION OF CARMINA RAMIREZ
                             CASE NO: 4:19-cv-00892-HSG
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-7Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page444of
                                                                    of105
                                                                       6



we will see a high border wall instead of this beautiful landscape. Construction

along the border will make me less likely to hike Mount Signal and enjoy outdoor

recreational activities; and when I do undertake those activities, my enjoyment of

them will be irreparably diminished. This barrier will impact my ability to see the

valley as a whole and recreate in the surrounding area.

      6.     Not only will the proposed border wall construction adversely affect my

ability to enjoy the aesthetic value of the valley as I walk and drive along the border

area but it will drastically impact my cultural identity by fragmenting my

community. The local community extends over to Mexico; there is unity along the

border. I cross the border regularly to visit my family and attend cultural events on

the other side of the border in Mexicali. Many of my students and colleagues also

spend a great deal of time on both sides of the border. The new construction in the

El Centro Sector is meant to divide that community. As a dual citizen of the U.S.

and Mexico, with family on both sides of the border, this hits close to home and

directly affects my cultural identity. I regularly cross the border to enjoy festivals,

concerts, and other cultural events in Mexicali--the largest urban center in our

shared community. Through my work as the school district librarian and previously

as a science teacher for many years in Calexico, many families also have similar

connections on both sides of the border. Even though we are two countries, we are

one community.

      7.     The replacement of existing vehicle barriers with pedestrian fencing

will have immense environmental consequences in addition to the cultural impacts.

                                            3

                         DECLARATION OF CARMINA RAMIREZ
                             CASE NO: 4:19-cv-00892-HSG
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-7Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page455of
                                                                    of105
                                                                       6



There are many animal species including cottontail rabbits, coyotes, and hundreds

of species of birds that live in this border area. I care deeply about the species that

call this borderland home and am very concerned about the habitat fragmentation

that will be caused by the replacement of penetrable vehicle barrier with invasive

pedestrian fencing.

      8.     Not only is the permanence of this wall especially concerning to me

from a cultural and environmental perspective but the construction process will also

have significant impacts on this fragile desert landscape. We already suffer from air

pollution from desert dust storms and the environmental disturbance involved with

the construction process will only exacerbate the existing problems. I also worry

that vehicles and machinery required during the construction phase will impact

traffic (and related pollution) on one of the main roads that connects Calexico with

the surrounding area, Route 98. I and others are less likely to utilize that road, as a

result of the proposed project.

      9.     I am aware that President Trump declared a national emergency on

February 15, 2019 in order to construct a wall along the U.S.-Mexican border. It is

my understanding that the Secretary of Defense has recently authorized funding for

Project 1 in the El Centro Sector. I am concerned that the proposed pedestrian

fencing will divide my community that exists on both sides of the border and

negatively impact wildlife species that reside in this border region.

      10.    If construction proceeds at El Centro Project 1, I will be harmed

culturally and aesthetically as outlined in the previous paragraphs of this

                                           4

                         DECLARATION OF CARMINA RAMIREZ
                             CASE NO: 4:19-cv-00892-HSG
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-7Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page466of
                                                                    of105
                                                                       6



declaration. The sole way to avoid these injuries is to order that the national

emergency is invalid and stop construction of this project.



      Dated: May __, 2019




                                       Carmina Ramirez




                                          5

                         DECLARATION OF CARMINA RAMIREZ
                             CASE NO: 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 47 of 105




           Exhibit 9
 Case
  Case4:19-cv-00892-HSG
        4:19-cv-00892-HSGDocument
                          Document168-1
                                   150-1Filed
                                          Filed
                                              06/12/19
                                                05/29/19Page
                                                         Page482of
                                                                of105
                                                                   5



                   UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF CALIFORNIA
                  SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES
COALITION,



          Plaintiffs,
                                           Case No.: 4:19-cv-00892-HSG

             v.
                                           Declaration of Gayle
                                           G.Hartmann
DONALD J. TRUMP, President of the
United States, in his official Capacity;
PATRICK M. SHANAHAN, Acting
Secretary of Defense, in his official
Capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in
her official Capacity; AND STEVEN
MNUCHIN, Secretary of the
Treasury, in his official Capacity,



          Defendants.


   My name is Gayle G. Hartmann. The following is true and correct, based

on my experience and my review of publicly available information.

   1. I live in Tucson, Arizona, and have lived in Tucson for over 50 years.

   2. I joined the Sierra Club in the 1970s, and am a Life Member. In the

early 1980s I was the Co-chair and then Chair of the Rincon Group of the

Sierra Club, which encompasses the city of Tucson and the surrounding
 Case
  Case4:19-cv-00892-HSG
        4:19-cv-00892-HSGDocument
                          Document168-1
                                   150-1Filed
                                          Filed
                                              06/12/19
                                                05/29/19Page
                                                         Page493of
                                                                of105
                                                                   5



region including Organ Pipe Cactus National and a portion of the Cabeza

Prieta National Wildlife Refuge. During that time, and since, I have been

active in efforts to protect from development areas of biological and cultural

importance in southern Arizona.

   3. Over the years I have spent considerable time in southwestern Arizona

including Organ Pipe Cactus National Monument, the Cabeza Prieta

National Wildlife Refuge and the Barry M. Goldwater Range as well as the

Pinacate volcanic region just south of the border (that region is now El

Pinacate and Gran Desierto Biosphere Reserve [recently designated a

UNESCO World Heritage Site] along with El Alto Golfo and Rio Colorado

Delta Biosphere Reserve). I first visited the Arizona portion of the region in

1971 while working on a book with my husband, Bill Hartmann. The book,

titled Desert Heart: Chronicles of the Sonoran Desert, published in 1989,

focused on the Sonoran Desert of northwestern Sonora and southwestern

Arizona. It described the natural history and social history of this unique

and truly amazing region.

   4. In the 1980s I was a member of a team of scientists working with the

University of Arizona that produced the first natural and cultural resources

management plan for what was then called Luke Air Force Range (now Barry

M. Goldwater Range). At that time the Cabeza Prieta National Wildlife

Refuge was considered a part of the Range and was included in our study.
 Case
  Case4:19-cv-00892-HSG
        4:19-cv-00892-HSGDocument
                          Document168-1
                                   150-1Filed
                                          Filed
                                              06/12/19
                                                05/29/19Page
                                                         Page504of
                                                                of105
                                                                   5



   5. More recently, in the late 1990s I spent three months working on an

archaeological project at Tinajas Altas – the series of pools that provide one of

the most important sources of water in the region. We each lived in

individual tents, cooked on an outdoor stove, spent chilly evenings around a

campfire (the project was conducted from January through early April), and

gained an enormous appreciation for the prehistory and history of this region.

One result of that project was a book published in 2012 entitled Last Water

on the Devil’s Highway: A Cultural and Natural History of Tinajas Altas, of

which I was a co-author.

   6. Over the course of those activities and work, and others, I have

regularly visited and enjoyed the area in the vicinity of the proposed wall-

construction projects labeled Tucson Sector 1 and 2, extending along the

border near Lukeville, and I certainly expect to return in the near future.

   7. A central element of my enjoyment of that area has been learning,

understanding, and appreciating the wildlife and plants, as well as the

human history of the region. The connected nature of its geography—both

human and ecological—is particularly important to me. I am especially

concerned about the impacts on wildlife of further fragmenting the cross-

border habitat of species like pronghorn and bighorn. Such species rely on

their access to lands on both sides of the border to survive; it is my

understanding that it is well-nigh impossible for such animals to cross the
  Case
   Case4:19-cv-00892-HSG
         4:19-cv-00892-HSGDocument
                           Document168-1
                                    150-1Filed
                                           Filed
                                               06/12/19
                                                 05/29/19Page
                                                          Page515of
                                                                 of105
                                                                    5



pedestrian fencing planned for Tucson Sectors 1 and 2, threatening that

access, and likely reducing their numbers.

   8. The construction of the proposed wall will also negatively affect my

ability to enjoy the manner in which these lands retain the connectedness

that allowed indigenous peoples to live and thrive in this arid, beautiful, and

seemingly inhospitable place, by travelling back and forth from the Gila

River to the Pinacate region and Gulf of California to the south.

   9. The proposed wall segments will fundamentally alter my experience of

these lands, by intruding upon the natural beauty, and historical

connectedness of people and species, that I visit these areas to experience.

   10.For these reasons, the proposed Tucson Sector 1 and 2 projects will, if

they occur, injure me aesthetically, recreationally, morally and

professionally. That harm would be prevented by an order preventing those

projects' construction.

    I hereby declare under penalty of perjury pursuant to the laws of the

United States that the above is true and correct to the best of my knowledge.

Dated: May _26_, 2019
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 52 of 105




         Exhibit 10
   Case
    Case4:19-cv-00892-HSG
          4:19-cv-00892-HSGDocument
                            Document168-1
                                     150-2Filed
                                            Filed
                                                06/12/19
                                                  05/29/19Page
                                                           Page532of
                                                                  of105
                                                                     6



                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                      SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES
COALITION,

                                                 Case No.: 4:19-cv-00892-HSG
            Plaintiffs,

               v.                                Declaration of Ralph Hudson

  DONALD J. TRUMP, President of the
  UniteD States, in his official Capacity;
  PATRICK M. SHANAHAN, Acting
  Secretary of Defense, in his official
  Capacity; KIRST JEN M. NIELSEN,
1 Secretary of Homeland Security, in her

  official Capacity; AND STEVEN
  MNUCHIN, Secretary of the Treasury,
  in his official Capacity,

            Defendants.



   I, Ralph Hudson, declare as follows:

       1.     My name is Ralph Hudson. I am over 18 years old. The information in

      this declaration is based on my personal experience and my review of publicly

      available information. If called as a witness, I could and would testify

      competently to these facts. Any opinions contained in this declaration reflect

      my personal opinion and judgement.




                                             1

                           DECLARATION OF RALPH HUDSON
                              CASE NO: 4:19-cv-00892-HSG
Case
 Case4:19-cv-00892-HSG
       4:19-cv-00892-HSGDocument
                         Document168-1
                                  150-2Filed
                                         Filed
                                             06/12/19
                                               05/29/19Page
                                                        Page543of
                                                               of105
                                                                  6



  2.     My primary address is 427 Stone Road, Gilmanton Iron Works, New

  Hampshire 03837. However, I have owned property in Ajo, Arizona for almost

  two decades and I am a member of Sierra Club's Grand Canyon Chapter in

  Southern Arizona.

  3.     I support the Sierra Club's mission and goals to encourage the public

  to explore, enjoy, and protect the wild places of the earth; to practice and

  promote the responsible use of the earth's ecosystems and resources; to

  educate and enlist humanity to protect and restore the quality of the natural

  and human environment; and to use all lawful means to carry out these

  objectives.

  4.     I am a current member of Sierra Club and first joined in 2012.

  5.     I have been recreating in the wilderness areas along the U.S.-Mexico

  border in what U.S. Customs and Border Protection (CBP) refers to as the

  Tucson Sector for over 20 years. My love of this unique desert ecosystem led

  me to build my house in Ajo back in 2001. I use the lands close to the border

  in the Cabeza Prieta Wildlife Refuge and Organ Pipe Cactus National

  Monument to hike, take photos, and explore the natural history. I have been

  traveling to the areas in and around the proposed Tucson Projects 1 and 2

  since 1997. I travel to these areas several times each year, sometimes for a

  week at a time.



                                      2

                      DECLARATION OF RALPH HUDSON
                         CASE NO: 4:19-cv-00892-HSG
Case
 Case4:19-cv-00892-HSG
       4:19-cv-00892-HSGDocument
                         Document168-1
                                  150-2Filed
                                         Filed
                                             06/12/19
                                               05/29/19Page
                                                        Page554of
                                                               of105
                                                                  6



  6.    Access to the Cabeza Prieta Wildlife Refuge , near the border, is along

  the El Camino del Diablo. Its proximity to the border makes hiking right to

  the current barrier possible. On foot you feel extremely connected with

  nature and I can hardly imagine the juxtaposition of this high border wall

  with the desert landscape. I have wonderful memories and photographs of

  the original border obelisks which served as the only demarcation of the

  border until about 10 years ago. It looks to me like little has changed along

  the border in these wild places in terms of human traffic. Away from a few

  well known crossing spots it has remained the same. These wild places are

  empty of people despite recent rhetoric about waves of migrants crossing the

  border.

  7.    I love hiking, camping, and taking photos in this remote wilderness.I

  cannot fathom seeing an 18 to 30 foot barrier when I focus my camera on

  Kino peak or seeing a tall barrier strung out behind Monument Bluff just

  south of the El Camino on the Cabeza Prieta NWR. These are special places

  which fulfill the Wilderness Act's goal of being places "untouched by the hand

  of man."

  8.    Over the past few years, I have also enjoyed visiting Quitobaquito

  Springs. This UNESCO World Heritage Site is less than a half mile from the

  U.S.-Mexico Border. Because of its proximity to the border you can even see

  traffic along Mexico's Route 2. As a water source within this desert
                                      3

                     DECLARATION OF RALPH HUDSON
                        CASE NO: 4:19-cv-00892-HSG
Case
 Case4:19-cv-00892-HSG
       4:19-cv-00892-HSGDocument
                         Document168-1
                                  150-2Filed
                                         Filed
                                             06/12/19
                                               05/29/19Page
                                                        Page565of
                                                               of105
                                                                  6



  ecosystem, Quitobaquito Springs is extremely important to wildlife in the

  area. The replacement of penetrable vehicle barriers with pedestrian fencing

  will have a tremendous impact on the species that rely on this water source.

  9.     The current barrier is bad enough but, for the most part, it does allow

  desert animals to wander through this landscape as they always have. I am

  distressed that this may no longer happen and I fear that fragmenting their

  habitat may have unimaginable impacts. I have seen coyotes, javelina,

  bighorn sheep, pronghorn, and various reptiles in my Cabeza travels.

  10.    One of my favorite aspects of camping in these areas along the border

  is my ability to see the stars. There is very little light pollution in these

  areas, however, the proposed border construction will drastically change this

  reality. I have always been able to come out here and look up at the sky and

  see the Milky Way. If these projects move forward, the lighting will

  drastically impact my ability to stargaze in this beautiful border region.

  11.    I plan to continue returning to these unique landscapes along the

  border as long as I am able, but I am extremely concerned that Tucson

  Projects 1 and 2 will greatly detract from my ability to enjoy hiking, camping,

  and photographing these landscapes. The physical barrier alone is a blight on

  this landscape.

  12.   I am aware that President Trump declared a national emergency on

  February 15, 2019 in order to construct a wall along the U.S.-Mexico border.
                                       4

                      DECLARATION OF RALPH HUDSON
                         CASE NO: 4:19-cv-00892-HSG
   Case
    Case4:19-cv-00892-HSG
          4:19-cv-00892-HSGDocument
                            Document168-1
                                     150-2Filed
                                            Filed
                                                06/12/19
                                                  05/29/19Page
                                                           Page576of
                                                                  of105
                                                                     6



      It is my understanding that the Secretary of Defense has recently authorized

      funding for Projects 1 and 2 in the Tucson Sector. I am concerned that the

      border wall and its construction will adversely impact the expansive area

      around and including Cabeza Prieta Wildlife Refuge and Organ Pipe Cactus

      National Monument, its ecosystems, and the many people like me who

      recreate in these places.

      13.    For all of these reasons, the proposed border wall in Tucson Sector

      Project 3 will injure me recreationally, aesthetically, and morally. An order

      halting the wall's construction would remedy those injuries.

I hereby declare under penalty of perjury pursuant to the laws of the United States

that the above is true and correct to the best of my knowledge.


Dated: May 26, 2019




                                                    Ralph Hudson




                                          5

                          DECLARATION OF RALPH HUDSON
                             CASE NO: 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 58 of 105




         Exhibit 11
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-3Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page592of
                                                                    of105
                                                                       6



                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                         SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN BORDER
COMMUNITIES COALITION,

           Plaintiffs,
                                                  Case No.: 4:19-cv-00892-HSG
               v.
                                                  Declaration of Kevin Arthur Dahl
DONALD J. TRUMP, President of the United
States, in his official Capacity; PATRICK M.
SHANAHAN, Acting Secretary of Defense, in his
official Capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her official
Capacity; AND STEVEN MNUCHIN, Secretary of
the Treasury, in his official Capacity,

           Defendants.

My name is Kevin Arthur Dahl, and I declare:

1. I am over 18 years old. The information in this declaration is based on my personal

experience and my review of publicly available information. If called as a witness, I could and

would testify competently to these facts. Any opinions contained in this declaration reflect my

personal opinion and judgment.

2. My primary residence is 1609 E. Spring St., Tucson, AZ. I have lived in Tucson for 42 years

and Arizona for 53 years.

3. I am a current member of the Sierra Club and have been a member since 1997. I support the

Sierra Club’s mission to explore, enjoy and protect the planet; to practice and promote the

responsible use of the earth’s ecosystems and resources; to educate and enlist humanity to protect

and restore the quality of the natural and human environment. I have been a member of the

executive committee of Sierra Club’s Grand Canyon Chapter (Arizona-wide), which is a

volunteer position.

4. I am the Arizona Senior Program Manager for the National Parks Conservation Association.
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-3Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page603of
                                                                    of105
                                                                       6



In this position I work to protect and enhance our National Park System for present and future

generations with a specific focus on the Southwestern region of Arizona.

5. Throughout my time in Arizona, I have explored and worked to protect public lands

including the Organ Pipe Cactus National Monument. I love the remote and rugged landscapes

of Southwest Arizona, the native plant and animal species that live here, and the recreational

opportunities these lands provide. I regularly spend time in Organ Pipe Monument, especially in

the areas along the border that include Tucson Sector Projects 1 and 2. I intend to return to these

areas as long as I am able.

6. Organ Pipe Cactus National Monument is near and dear to me, and I have been closely

connected with the Monument for more than forty years. I first visited the Monument in the early

1970s when I was living in Phoenix, Arizona. In the following years, I became involved in the

wilderness designation process for the Monument, in which the Park Service reviewed their

designations under the Wilderness Act. I spoke at hearings and organized the citizens’ committee

that wrote the wilderness boundaries and advocated for wilderness designation. Currently, I’m

working on creating the Friends of the Organ Pipe Cactus National Monument, a group that will

further advocate for the Monument, the plant and animal life that depends on it, and the people

who you use and enjoy it. I am deeply concerned that border wall construction and the wall itself

would destroy an area I have worked so hard to preserve and protect.

7. I visit Quitobaquito Springs, maybe once a year, which is located less than half a mile from

the border. In years past when it was allowed, I camped at this location. From Quitobaquito I can

see Mexico’s El Pinacate and Grand Desierto de Altar Biosphere Reserve, which was recently

designated a UNESCO World Heritage Site. On March 2, 2018, I was there to make observations

as part of a “Bio-Blitz” along with park staff, volunteers, scientists from the U.S. and Mexico,
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-3Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page614of
                                                                    of105
                                                                       6



and students from Arizona State University. Together we observed 116 species. We all saw the

endangered Quitobaquito Pupfish. I photographed the elusive Howarth’s White Butterfly, which

only regularly comes into the United States at this location. Construction of a wall at and near

Quitobaquito Springs will impede wildlife from crossing from Mexico to get to this vital source

of water, impeding my enjoyment of wildlife observation at this biologically rich oasis.

Construction could also impact the hydrology of this wetland area, as its water shed extends on

both sides of the border.

8. When I visit Organ Pipe Cactus National Monument, I like to stay at the main campground

located behind the visitor center. This popular spot affords wonderful access to desert hiking and

at night the sky is so clear and unimpeded by light that it seems you could almost touch the stars.

The long view to the south into Mexico includes parts of the UNESCO World Heritage Site and

a long reach of the border. I am aware that construction will require massive installation of

temporary lighting and that the Tucson Sector border wall will include permanent lighting as

well. These lights will prevent me from seeing the neighboring El Pinacate, impede the desert

dark skies that are a hallmark of this landscape, and generally degrade my camping experience.

9. The beautiful landscapes in which Tucson Projects 1 and 2 are planned are home to unique

plant and animal species including Sonoran pronghorn, desert big horn, mountain lion, javelina,

white-tailed and mule deer, kangaroo rat, coyote, and other animals and plants common to the

Sonoran Desert. Migrating bats call Organ Pipe Cactus National Monument home for part of the

year, and migrating birds also make their way north and south across this landscape twice a year.

Border wall construction will have lasting negative impacts on this ecosystem. As we’ve seen

from previous border construction projects, native vegetation is uprooted which leads to the

spread of invasive, non-native species and harms the animals that rely on native plants.
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-3Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page625of
                                                                    of105
                                                                       6



Construction will also degrade the beauty and integrity of these wild places and undermine their

very purpose - to provide spaces “where the earth and its community of life are untrammeled by

man, where man himself is a visitor who does not remain” (The Wilderness Act).

10. It is my understanding that these project areas include the replacement of existing vehicle

barriers with new pedestrian fencing. This type of fencing will further fragment wildlife habitat,

preventing current migration patterns and likely leading to reduction of populations and possible

local extirpation. Added to other modern stressors, this could lead to extinction. Any kind of

barrier along the U.S.-Mexico border impedes the movement of wildlife and leaves them more

susceptible to predators.

11. I am aware that President Trump declared a national emergency on February 15, 2019, in

order to construct a wall along the U.S.-Mexico border. It is my understanding that the Secretary

of Defense has recently authorized funding for Projects 1 and 2 in the Tucson Sector. I am

concerned that the border wall and its construction will adversely impact Organ Pipe Cactus

National Monument, its ecosystems and inhabitants, and the many people that enjoy it, myself

included.

12. For all of these reasons, the proposed wall construction in the Tucson Sector will injure me

recreationally, aesthetically, and morally. An order halting the wall’s construction would remedy

those injuries.



I hereby declare under penalty of perjury pursuant to the laws of the United States that the above

is true and correct to the best of my knowledge.
Case
 Case4:19-cv-00892-HSG
       4:19-cv-00892-HSGDocument
                         Document168-1
                                  150-3Filed
                                         Filed
                                             06/12/19
                                               05/29/19Page
                                                        Page636of
                                                               of105
                                                                  6



 Dated: May 24, 2019




                                          __________________________

                                               Kevin Arthur Dahl
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 64 of 105




         Exhibit 12
      Case
       Case4:19-cv-00892-HSG
             4:19-cv-00892-HSGDocument
                               Document168-1
                                        150-4Filed
                                               Filed
                                                   06/12/19
                                                     05/29/19Page
                                                              Page652of
                                                                     of105
                                                                        5




                     UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA
                    SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES
COALITION,

         Plaintiffs,                         Case No.: 4:19-cv-00892-HSG

             v.                              Declaration of Bill Broyles

DONALD J. TRUMP, President of the
United States, in his official Capacity;
PATRICKM. SHANAHAN, Acting
Secretary of Defense, in his official
Capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her
official Capacity; AND STEVEN
MNUCHIN, Secretary of the Treasury,
in his official Capacity,

         Defendants.

   My name is Bill Broyles, and I declare:

   1. I reside in Tucson, Arizona, north of the border between the United States

and Mexico. I also own land near Ajo, Arizona, near the Organ Pipe Cactus

National Monument and the Cabeza Prieta National Wildlife Refuge.

   2. I have been a member of the Sierra Club since 1989.

   3. I regularly spend time in the vicinity of the proposed Tucson Section Projects

1 (extending northwest and southeast from Lukeville, Arizona) and 2 (extending

through Lukeville), and intend to continue to do so in the future. Those portions of

the border are flanked by large federal reserves that protect wildlife, habitat, and

which provide extraordinary opportunities for wilderness-based recreation. Those
      Case
       Case4:19-cv-00892-HSG
             4:19-cv-00892-HSGDocument
                               Document168-1
                                        150-4Filed
                                               Filed
                                                   06/12/19
                                                     05/29/19Page
                                                              Page663of
                                                                     of105
                                                                        5




areas include Organ Pipe Cactus National Monument, the Cabeza Prieta National

Wildlife Refuge, and the Goldwater Range. Similar reserves lie along the Mexican

side of the border: El Pinacate and Gran Desierto Biosphere Reserve (recently

designated a UNESCO World Heritage Site) and El Alto Golfo and Rio Colorado

Delta Biosphere Reserve.

   4. For the past 50 years, I have hiked, camped, vacationed, and traveled

through the above-described areas, studying and observing the region's human- and

natural history. I have traversed thousands of miles, and spent hundreds of days

and nights, in these areas. I continue to visit these areas four to six times a year.

   5. As a volunteer with the Cabeza Prieta National Wildlife Refuge, I have

worked several thousand hours counting desert bighorn, surveying desert

waterholes, measuring rainfall, and removing trash from the Refuge

   6. I have written and edited books and articles on the area, including: Organ

Pipe Cactus National Monument, Our Sonoran Desert, Dry Borders, Sunshot, Last

Water on the Devil's Highway, Desert Duty: On the Line with the U.S. Border Patrol,

Cowboys and Cowgirls Around Ajo Arizona, and Field Man.

   7. My study and travels through these borderlands are critically enhanced by

the presence of a wide array of species-some of which are endangered-within

them. Some of those species, such as Sonoran Pronghorn and Desert Bighorn, use

and require habitat that spans the border and have historically moved throughout

northwestern Sonoran and southwestern Arizona. I understand that the

construction of walls that such species cannot cross harms such species, by
       Case
        Case4:19-cv-00892-HSG
              4:19-cv-00892-HSGDocument
                                Document168-1
                                         150-4Filed
                                                Filed
                                                    06/12/19
                                                      05/29/19Page
                                                               Page674of
                                                                      of105
                                                                         5




inhibiting their access to parts of their habitat, and increasing human disturbances

in the area.

   8. My enjoyment of these areas will also be damaged by the incessant lighting

associated with the wall and its construction, which, I understand, will disrupt

night flights of migrating birds, and mar my and others' view of the night skies-a

central attraction of Organ Pipe Cactus National Monument and other public lands

in the area.

   9. The widening of roads necessary to enable construction of these wall

segments, along with the noise and dust associated with construction, will disturb

that natural quiet of the area for many months, displacing wildlife from areas near

the wall, exacerbating soil erosion, and substantially diminishing my and others'

pleasure in experiencing the area.

   10.At a more fundamental level, the proposed barrier construction will blight a

landscape whose core attractions include unimpeded views across the border (of, for

example, the volcanic cones and peaks of Mexico's Pinacate Biosphere Reserve),

solitude and quiet, and the shared heritage, history, and culture of our two

bordering nations. The wall diminishes each of those basic values, thereby

irrevocably altering my and others' experience of the borderlands.

   11. I am concerned by the absence of any environmental review of these projects.

Such review, and an opportunity for public comment, would allow the community

(including me) to better inform the agencies' decision, and, at a minimum, would
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-4Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page685of
                                                                    of105
                                                                       5




permit the agencies to identify less intrusive means of pursuing their goals, or of

mitigating the impacts of their actions.

   12. For all of these reasons, the proposed wall construction will injure me

professionally, aesthetically, recreationally, and morally. An order halting the wall's

construction would remedy those injuries.



   I hereby declare under penalty of perjury pursuant to the laws of the United

States that the above is true and correct to the best of my knowledge.

   Dated: May 23, 2019


                                Bill Broyles
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 69 of 105




         Exhibit 13
 Case
  Case4:19-cv-00892-HSG
        4:19-cv-00892-HSGDocument
                          Document168-1
                                   150-5Filed
                                          Filed
                                              06/12/19
                                                05/29/19Page
                                                         Page702of
                                                                of105
                                                                   5



                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                     SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITION,

           Plaintiffs,
                                                 Case No.: 4:19-cv-00892-HSG
               v.
                                                 Declaration of Patricia Gerrodette
DONALD J. TRUMP, President of the
United States, in his official Capacity;
PATRICK M. SHANAHAN, Acting
Secretary of Defense, in his official
Capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her
official Capacity; AND STEVEN
MNUCHIN, Secretary of the Treasury, in
his official Capacity,

           Defendants.


My name is Patricia Gerrodette, and I declare:

1. I am over 18 years old. The information in this declaration is based on my personal

   experience and my review of publicly available information. If called as a witness, I

   could and would testify competently to these facts. Any opinions contained in this

   declaration reflect my personal opinion and judgment.

2. My primary residence is 3327 Eagle Ridge Drive, Sierra Vista AZ, 85650. I have

   lived in Sierra Vista since 1995.

3. I am an active member of the Sierra Club, Grand Canyon Chapter. I’ve been a

   member since 1984. I am currently a volunteer with the Sierra Club Grand Canyon

   Chapter’s Water Sentinels Program, a volunteer group that monitors the flow of
 Case
  Case4:19-cv-00892-HSG
        4:19-cv-00892-HSGDocument
                          Document168-1
                                   150-5Filed
                                          Filed
                                              06/12/19
                                                05/29/19Page
                                                         Page713of
                                                                of105
                                                                   5



   Arizona’s San Pedro River and tests its water quality, and have been a member of the

   program since it began in Arizona in 2010.

4. Throughout my time in Sierra Vista, I have become closely connected to the San

   Pedro River and the San Bernardino National Wildlife Refuge, both of which fall

   within Tucson Sector Project 3.

5. Within a few months of arriving in Sierra Vista, I started connecting with people in

   my community who, like me, value and appreciate the natural world. I quickly

   became educated about the San Pedro River and the surrounding watershed, and I

   started to explore and recreate along the river. As an activist on San Pedro River

   issues, I spend a lot of my free time working to protect the San Pedro River and the

   watershed that supports it, including the desert washes that originate in the Huachuca

   Mountains and the groundwater aquifer that keeps the San Pedro River flowing all

   year round. My efforts to protect the San Pedro River have included participation for

   the last 19 years in the Upper San Pedro Partnership, a collection of 21 federal and

   state agencies and some private entities working to ensure that the long-term water

   needs of the Sierra Vista Subwatershed are met.

6. I bought my current house three years after moving to Sierra Vista. My house is just

   a fifteen to twenty minute drive to the San Pedro River, which allows me to regularly

   travel to the river. I enjoy walking along its trails, identifying native plants, bird-

   watching, and observing wildlife. In my time along the river, I have seen many

   neotropical migrant birds, which use the San Pedro River’s riparian habitat as a

   migratory stop-over site, as well as Mexican specialty birds like Gray Hawks that

   come to the river to breed in the summertime. I have also seen the western Yellow-
 Case
  Case4:19-cv-00892-HSG
        4:19-cv-00892-HSGDocument
                          Document168-1
                                   150-5Filed
                                          Filed
                                              06/12/19
                                                05/29/19Page
                                                         Page724of
                                                                of105
                                                                   5



   billed Cuckoo, which is a listed species under the Endangered Species Act. When

   friends come to town to visit, I often take them to the San Pedro River, because it is a

   jewel in our community. These days, I travel to the San Pedro River about once a

   month to visit, walk with friends, exercise, and observe the wildlife and vegetation

   that rely on the river.

7. The proposed border wall at the San Pedro River touches directly on the work that

   I’ve been doing for the past 24 years and is deeply upsetting to me. I am concerned

   about what the wall will do to the flow of the river. I don’t see how this wall will be

   any different than walls that have failed along the border in the past. Experience with

   other sections of the border wall suggest that the wall will cause debris to accumulate

   in the river; in the worst case, it may cause the border wall to blow out as it did in

   Lukeville and Nogales. I also worry that the border wall and its construction will

   harm the plant and animal species living along and migrating through the San Pedro

   River ecosystem.

8. As I’ve mentioned, I regularly visit the San Pedro River. However, if construction

   moves forward, it will deter me from visiting as often as I once did. I will avoid the

   noise, dust, and unsightliness of a construction zone in a place I love so dearly for its

   natural beauty.

9. I am also deeply worried by the proposal along the San Bernardino National Wildlife

   Refuge. While construction itself is hugely disruptive, it is the proposed permanence

   of an impenetrable barrier that I find most distressing. The wall will prevent wildlife

   from crossing, thereby disrupting natural migration patterns. Such disregard for the

   needs of other life is very upsetting to me.
 Case
  Case4:19-cv-00892-HSG
        4:19-cv-00892-HSGDocument
                          Document168-1
                                   150-5Filed
                                          Filed
                                              06/12/19
                                                05/29/19Page
                                                         Page735of
                                                                of105
                                                                   5



10. I am aware that President Trump declared a national emergency on February 15,

   2019 in order to construct a wall along the U.S.-Mexico border. It is my

   understanding that the Secretary of Defense has recently authorized funding, and

   imminently plans to construct, Tucson Project 3. I am concerned that the border wall

   and its construction will destroy the natural beauty and ecosystems of the San Pedro

   River and the San Bernardino Wildlife Refuge as well as my ability to enjoy these

   places.

11. For all of these reasons, the proposed border wall in Tucson Sector Project 3 will

   injure me recreationally, aesthetically, spiritually, and morally. An order halting the

   wall’s construction would remedy those injuries.

I hereby declare under penalty of perjury pursuant to the laws of the United States that

the above is true and correct to the best of my knowledge.

       Dated: May 27, 2019



                                                             Patricia Gerrodette
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 74 of 105




         Exhibit 14
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-6Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page752of
                                                                    of105
                                                                       7



                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                    SAN F RANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES
COALITION,

          Plaintiffs,                       Case No.: 4: 19-cv-00892-HSG

             v.                             Declaration of Margar et Case

DONALD J. TRUMP, President of the
United States, in his official Capacity;
PATRICK M. SHANAHAN, Acting
Secretary of Defense, in his official
Capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her
official Capacity; AND STEVEN
MNUCHIN, Secretary of the Treasury,
in his official Capacity,

          Defendants.

   My name is Margaret F. Case. The information in this declaration is true and

correct, based on my experience, and my review of publicly available information:

   1. I am a member of the Sierra Club, and have been since 1990. My interest in

the natural areas of southeast Arizona, and my concern for those areas, led me to

join the Sierra Club's Borderlands Team.

   2. I reside in the rural area know as Palominas, in southern Cochise County,

Arizona. I have lived in the area for over 11 years. As the crow flies, my home is

approximately four miles from the San Pedro River, and approximately 5 miles from

a wall segment that runs along the United States-Mexico border. The border wall

and t h e foliage corridor along th e San Pedro River are visible from my house's
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-6Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page763of
                                                                    of105
                                                                       7



patios. The Coronado Memorial is a short drive from my home- approximately ten

minutes . The San Bernardino Wildlife Refuge is also in our county, to the east of my

house.

   3. I understand that t he Tucson Section Project 3 involves the construction and

replacement of border wall sections that include t he San Pedro River, the San

Bernardino Wildlife Refuge, and areas south of t h e Coronado Memorial.

   4. I u se and enjoy t he areas affected by the border wall-from my home, and on

excursions with friends and visitors . Indeed, my husband and I spent our first

Christ mas Day in Arizona visiting the Slaugh ter Ranch and t he San Bernardino

National Wildlife Refuge. We are both birders; on that first trip, on a track running

parallel to the Normandy-style 'vehicle barriers' currently along the border, we saw

our first Black Phoebe.

   5. The border areas and their natural beauty have been a central element of my

life here since we moved to Arizona from Kent ucky. Shortly after arriving, I went on

an overnight Sierra Club outing along the border. My goal was to learn about the

southeast borderlands area, which I intended to be my home for t he rest of my life.

That trip took u s to t he Buenos Aires National Wildlife Refuge, t he San Pedro

Riparian National Conservat ion Area, and to the Coronado National Memorial.

   6. Since then, I have grown more familiar with the landscapes of southeast

Arizona. I continue to regularly visit the San Pedro River. I saw my first Gray

Hawk at the San Pedro Riparian National Conservation Area. My husband and I

have an annual tradition of hiking at the San Pedro House (in that Conservation
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-6Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page774of
                                                                    of105
                                                                       7



Area) on Thanksgiving Day. When friends and family visit, we routinely take them

t o the Coronado Nat ional Memorial; we, along with them, are a lways dazzled by t he

sweeping vistas of the cont inuous landscape shared by the Unit ed Stat es and

Mexico.

   7. My pleasure in living a long the border is immensely enhanced by my

knowledge that there are wolves, bears, ocelots, and even jaguars t hat inhabit those

lands, prowling in secret and filling crucial, and unique, ecological niches. J ust a

few days ago, on a trip int o nearby New Mexico, my husband and I spott ed a wolf

standing in the brush. I never thought I might see a wolf. Doing so was the thrill of

a lifetime, and one that deepened my appreciat ion of t he presence of such wildlife in

my own backyard neighborhood, as well as my concern that border-wall

construction will inhibit the mobility upon which those species depend.

   8. The const ruct ion and expansion of the border wall, both as t he construct ion

proceeds and in the hard infrastructure that it will produce, will diminish t he

values that caused me to choose t hese borderlands as my home.

   9. I understand that t he proposed 'pedest rian' barriers will impose significant,

often impassable, barriers t o t he wildlife that currently inhabit areas on both sides

of the border. Near my home, wildlife such as deer and javelina have been

phot ographed, in apparent consternation, unable to cross such barriers. I personally

have heard t he frust ration of a neighbor- a long-time rancher- whose property is

bounded by the border wall and road for many miles. His family has ranched t hat

land for three generat ions. He describes a sharp drop in t he deer populat ion, as
       Case
        Case4:19-cv-00892-HSG
              4:19-cv-00892-HSGDocument
                                Document168-1
                                         150-6Filed
                                                Filed
                                                    06/12/19
                                                      05/29/19Page
                                                               Page785of
                                                                      of105
                                                                         7



border barriers increase. These and other similar st ories suggest to me that the

decrease in observable wildlife in my own property may be due to border

enforcement act ivit ies; I find the notion of increasing the structures and human

act ivit ies that interrupt t he flows of wildlife, and water, painful, a lmost viscerally

so.

      10. I am also concerned that increased human activit y along the border, and

more substantial border walls and infrastructure, will affect t he diverse bird life

t hat provides one of the greatest pleasures of my current home. A higher, less

permeable wall will impair t he visibilit y t hat makes the border such an enticing

bird-watching area. Many birds depend upon rabbit s and other prey species that are

likely to be disrupted by construction act ivit ies, and whose habitat will be

fragmented by the wall; and their own nesting habitat, especially a long the rivers,

is likely to be adversely affect ed. Birds that frequent this area depend upon a

delicately balanced habitat, which exists in only a few places around the world;

disrupting the habitat of these birds disrupt s and diminishes my own life.

      11. I have read art icles documenting t he manner in which border-wall

construction disrupts delicate ecosystems, adding sediment to rivers and st reams,

adding vehicular traffic and other human act ivit y, cont ribut ing light pollut ion, and

inhibit ing wildlife corridors. And I have personally seen how the Department of

Homeland Securit y's border walls, roads, and traffic have diminished t he beaut y

and serenity of the border region where I live.
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-6Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page796of
                                                                    of105
                                                                       7



   12. At night, from my house, I can watch the lights of Border P atrol vehicles on

the roads that the agency has built in previously roadless areas. In our part of t he

world, dark night skies are a pride and joy; law enforcement lighting, which I

understand will be exacerbated by the proposed project, is an intrusive nuisance

and decreases my enjoyment of th e area. I am addit ionally worried about nocturnal

animals, whose activities and habitat are disrupted by nigh t -time lights and

activity.

   13. With each increase and escalation in enforcement along t h e border, my and

oth er border residents' quality of life decreases. I once enjoyed taking visiting

friends and family to the actual border; as access roads h ave been closed, such trips

have become very difficult. Law enforcement activities which claim to limit

nort hbound human migration are in fact limiting my own freedom and mobility,

and my ability to show visitors where I live, and what I enjoy. The proposed wall

will, moreover, extend an already unwanted eyesore in the middle of a landscape

whose beauty I t reasure, irrevocably harming my enjoyment of that landscape.

   14. I am great ly concerned about t he federal agencies' refusal to comply with

environmental statutes that Congress passed to protect natural and cultural

resources. I chose t o live the rest of my life in this area; when deciding to do so, I

relied upon those legal protections to protect t he lands around my home, never

dreaming that they would be rendered impotent with the stroke of a pen.
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-6Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page807of
                                                                    of105
                                                                       7



   15. For all of those reasons, the proposed Tucson border wall project will cause

me and my family irreparable harm. An order preventing the wall's construction

would remedy that harm.

   I hereby declare under penalt y of perjury pursuant to t h e laws of the United

States t hat the above is true and correct to t he best of my knowledge.

   Dated: May 24, 2019
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 81 of 105




         Exhibit 15
             Case
                Case
                  4:19-cv-00892-HSG
                     4:19-cv-00892-HSG
                                     Document
                                        Document
                                              168-1
                                                 33 Filed
                                                    Filed 06/12/19
                                                          04/04/19 Page
                                                                   Page 82
                                                                        1 ofof5105
                                   UNITED STATES DISTRICT counT
                                 NORTHERN DISTRICT OF CA.LIFORNIA
                                 SAN FRANCISCO-OAKLAND OJVISION

    SIERRA CLUB and SOIJfHERN
BORDER COMMUNJTIF,;S COALITION,

                        Ploi11t!ffs1                                Case No.: 4: 19-cv-00892-HSG

                        v.
        DONALD J. TRUMP. President of tl1e                       DECLARATI ON OF
Un.i<ed S1a1es, in his official capacity; PATRICK           CHRISTINA PATINO HOULE,
~{, SHANAHAN, Acting Secremry of Defense. in                NET\VORK WEAVER, F.QUAL
his official capacity; KJRSTJEN M. NIELSEN,                 VOICE NETWORK
Sec.retary of H001cland Security, in he.r official
capacity; and STEVEN MNUCHIN. Sccrctruy of
the Treasury, in bis official capacit)'.

                        Defendants.



        My narne is Christina Patiiio Hot1lc and I declare:


        1.       I am over the age of eighteen, and I am c-0rn.peten1to make lhis declaration. I provide
th.is declaralion based upon Ol )' personal kno\\•ledge. I \VOUld testilY lOthe facts in this declaration
under oath if called upon to do so.
       2.        I an1 tl1c Nef\vork \Vea\rer for the Rio Grande Valley E<1unl Voice Net"\vork1 a
coalilion of nonprofit organizations in tlle l{io Oraode Valley and the 1·cxas regional anchor for the
Southern Border Communities Coalition ("SBCC"). In addition, I am a member of SBCC's Steering
Committee, helping to shape SBCC's prioritiecS and strategies across the southern border. [have
occupied both positions since 2017.
        3.       The Equal Voice Nen.vork \\'a<; fonned a decade ago lO advocate for tl1c;: con1munity-
de"elopment needs of families in the region. The Rio Grande Valley is one of the pOOrcst regions in
tl1e Uoited Slates. It has a nun1ber of health aild environnlenraJ needs, including susceptibilicy to




                                  DECLARATION OF CHRISTINA PATa'IO HOULE

                                           CASE NO: 4:19-cv-00892-HSG
             Case
                Case
                  4:19-cv-00892-HSG
                     4:19-cv-00892-HSG
                                     Document
                                        Document
                                              168-1
                                                 33 Filed
                                                    Filed 06/12/19
                                                          04/04/19 Page
                                                                   Page 83
                                                                        2 ofof5105
flooding. It is over 90% Latinx, 'vith se\•eral hnn1igra.nt arKI 1nixed·sU1tus filmilics. Many of these
families live in ,·o/onias. or unincorporated to,.,ns.
       4.       \\'c derive our priorities from the oeeds of the communities \\'C ser:e and ba\'e SL'<
working groups "ith our coalition pannen: Ci•i c Engagement; Jobs ond Economic Security:
Education; Housioa: lmmi8f8lion: and Health Care. The working groups set strategic priorities and
create pla1is of actios1. c1npo"cring communities to advoca1e for thenisel\.CS at 1hc k>cal. state. and
national le\ els. r:·or example. our housing \\'Orking group educates I0\\1•income communities about
their rights and has e1npo,vered 1h.:111 to "~n basic necessities like street liQhling. paved roads, and

garbage collection. Bccouse of the unincorporated status of co/011it1s, advocacy n1ay be onerous and
occur piece1nenl. I IO\l/Cvcr, \VC recently engaged con1111unities to " 'in o county•\lfidc drainage bond
to expand infrastructure in Hidalgo County. The Rio Grande Valley is highly susceptible to

flooding. and poor and unincorp0ratOO communities in particular oft~n cannot '''eattter hi&h·rain
C\;eots. lmproved flood·control infrasllUCture is critical to these communities' sun'i\'al.

        S.      The dcclD.raJion or a -national ClllCfg(:Dcy- in our communities. the ongoing
construction of a border \\'311. and the ever~pecscal \hn::at 10 build a ~-all \\ithout constinnional or

congressional constraint has upended our organization's existing plans 10 sen'C llnd :id•·ocate for our
communities. \\'c arc. in eff~ de,eloping an additional ann to the nonprofi1. adding an additional
mission component to our li1n ited capacil)•.
        6.      Because ihc nature of our ntissions is profoundly aiTctlcd by the OC\V lltreot posed by
the bo"-lcr \VUJI. both SBCC and the Equal Voice Ne1,vork musl respond to the cn1ergenC)'
declaration. Our com_1nunities live, \Vork, and play in lands that arc t11rca1cncd \Vith construclion. lo
add_ition to displacin,a people Crom their homes, a wall and its underground rounda1ion cru1 ntake it
difticult or impossible to run electricity or other utilities to com_
                                                                    munities: it cnn increase lands·
susceptibilil) to llooding; nnd. because walls can be constructed miles inland. communities can be
segiegated from the United States. Border-wall construction thttatcns scarec &Jtt11 space. One of
the first things the communities "e ''"Ork \\ith \\'3llt is access to a pad. and the realities of the

                                                         2

                                 DECLARATION OF CHRISTINA PATINO HOUt. P.

                                           CASE NO: 4: 19-cv-00892-HSO
             Case
                Case
                  4:19-cv-00892-HSG
                     4:19-cv-00892-HSG
                                     Document
                                        Document
                                              168-1
                                                 33 Filed
                                                    Filed 06/12/19
                                                          04/04/19 Page
                                                                   Page 84
                                                                        3 ofof5105
de,reJopmenl of lhis region are such that the area uear the river. from tl1c state and oaturaJ parks to
smaller areas \\rhcre con1n1unities gather rutd pla)', is the green space \Ve ha\•e.
        7.      Olu· organization had previously secured limi1ations on 'valJ construction that v. ere 1




critical to our commtmities and on \Vhich \\1e relied. In 2018 I joined SBCC as part of one of
1nultiple deJegations to \Vasl1ingto11. D.C. to communicate the impacts of tlte \Vall on our
communities to lav.'D1akers. Men1bers of the EquaJ Voice Nctv. orkjoined tv.•o other delegations to
                                                                    1




Washington with SBCC in 2018 for the same purpose. The resulting political victory-Congress's

rejection of the President' s requested billions of dollars-still left son1e of our con1n1uniries in
hann's ''iay. But it also limited the a1_nount the Department of Homeland Se.curit}' could spend or~
the border ,vnJ1, even in. tl1e R.io Grande VaJJey. protected ke)' areaco in our communjries, and
imposed consultation require1nents on certain construction.
        8.      The President's declarati.oo of an «emergency·• upended any con1fort 've had from
Congress's appropriation decision. The th.reats t.o our c-0mmtLnitics arc constant and credible, and \Ve
have received no assurru1ces. The communjcies \Ve serve. our coalilion partners, the media, cily and
elec.ted ollicinls depend on us to provide on-the-ground infOrmt'llion and to resist new construction.
/vi)• ~·ork-prcviously determined b)' our v.·orking groups. and including advocacy for i11creased
access to bilingual education~ orga1lizalion of labor-\•lorkcr cooperatives to figl1t for \vage justice,

and educating con1munities about the 2020 census-has been th1strated preparing to respond'to
s1akeholdcrs' concen1s, to identify and resist nev.•. unlawfttl construction, and to counter the message
aboul our com1ntL11ities being propagated by lhe President. l cannot provide the sa1ne le\1el of
fee<:lback. oversight. coordination, or management lO this 'vork as I ha\•e provided in the past, rind the
rollou1 and reach of the \\•ork i11 tl1ese progran1s has been ncgativcl)• impacted. \Ve have be.en fot"Ced
insw.ad to defend our lands and comn1unities from erasure.
        9.      \\:c arc constant)}• monitori.ng, researching, and responding to the 0 en1e.rge.ncy"
declaralion and the construction it e1\ables. In our C·itizcnship classes, kl10\V·)'Our-rights trai_nings,
and commuoily meetings, people.ask \Vhether lb.ere v..iu be an increased militaJ'}' presence-, and 1Aif1a1

                                                         3
                                 DECLARATION OF CIIRJSTINA PATINO HOULE

                                           CASE NO: 4:19-cv-00392-HSG
               Case
                  Case
                    4:19-cv-00892-HSG
                       4:19-cv-00892-HSG
                                       Document
                                          Document
                                                168-1
                                                   33 Filed
                                                      Filed 06/12/19
                                                            04/04/19 Page
                                                                     Page 85
                                                                          4 ofof5105
the "e1nergeJ1cy" and military presence means for their rights. In our n101.1thly housing working
.group meetings, the border \vall, its location, and jts timing are important issues to the cooununities
\VC serve and arc· nov» standing agenda items. \Ve respond to requests for infom1ation fro1n city
o01cials an<l chambers of commerce seeking to understand the scope of c:he ..enlergenc.y" and \Vhat it
1neans for our communities moving forv,rard. We h.ave devoted our time to remain prepared to
respond to, protect, aod educate lhe coaunlLnities \VC serve, a feat that is complicated by a lack of
transpare.nc)' about tl1e pla.ns for construction. ln our experience., notice, i f any is given. comes Loo
late for a n1eaningful response.
        lO.       ln addition, \Ve continue to be JOrce<I to dc,•otc resources to respond to calls for
informatio11 front n1edia, city offic.ials. and other stakel10Jders regarding the ''emergency" and ils
ii11pacts on border \"\taU construction throughout Texas. Vile have granred requests to provide tours to
groups v»anting to sec the ·•emergency~' and the lands threatened by border~'A·all construction. ·fhe
Equal Voice Net\\•ork coordinates such. tours \Vith ils coalition partners on a nearly \Veekly basis.
Sucl1 coordination and tow·s require sigo.ificaot lime. Given the size of the Texas border, travel
1:llone can consltmc hours of our staff and partners' ti.me.
        I J.      We 11avc also been forced to organi1..e and promo le events to resis.t ne\v construction.
For example. v.·c organized a prolest in March 2019 \Vhen Sec.retaJ)' Nielsen and n1embers of
Congress \\i'Cre visiting the Rio Grande \falley to see the ·•emergency:• \\'c planned the eve11t'\\~t11
our pa11ners1 organized community members, arranged for carpools, prepared press state1nents: ru1d
coordinated speakers. This v.·ork constuned several days for me and for staff from otrr organizational
paro)ers.
        12.       \Ve have \vorkcd to cotu1ter the "natjonal emergeot)'"' dcclaratioLr-its effon to
militarize and \ValJ   oa·o-ur eommunitic~b)• pro1noth1g tl1e truth about our communities. After the
President's declaration. \VC heJd an lnten1al discussion as to ho\v bes1 to respond. Vile detem1ined
tltat it \\'a.~ necessary to counter its message ru1d goaJs by uplifti.n,g l}1at v.·e are a community that is

safe, that supports migrants. that \'lOtks "'relJ logcthcr and suppo11s one another. that is v.•orlhy of

                                                           4

                                   OF.Cl..Al\ATlON OFCHRJSTINA PATINO HOULE

                                            CASE 1'0: 4:19-cv·00892·HSG
              Case
                 Case
                   4:19-cv-00892-HSG
                      4:19-cv-00892-HSG
                                      Document
                                         Document
                                               168-1
                                                  33 Filed
                                                     Filed 06/12/19
                                                           04/04/19 Page
                                                                    Page 86
                                                                         5 ofof5105
ex.ish:nce. Our co111n1unications strategist, Mic,helle Serrano. created a toolkit for journalists con1ing
to the region so they repo11 on it in a \Vay thot promotes the good v.·ork that is corning in lhe
con1n1unity. instead ofru11plifying and reifying the effori to pain1and treai us as comrnunilies in
crisis. Responding to the en1ergency has consurned and continues to constu11e a significan.t portion
of MichelJe•s time that \vou1d othel'\vise be speot on our core organiz.."ltional mission of affin11ati"·e
ad\•oca.cy for the con1n1unities \Ve serve.
        13.     The Equal \Toice Netv.•ork is unired by a vision of organizing our constituents into a
local force to create lasting socia.I and political change. A \Vall is an intervention into our
cornmu11ities that is t11e antithesis of \\rhat our commwtitics and organization.s are v.•orking co,vards,
and the preparation for and reality of c-0nslrU.Ction throughout the borderlands e.ntrenches an
incorrect and dan1aging narrative about our communities. 0\lf con1municy survival require~~
invest1nen1, development, rutd U1frastructure. the purs11i1 of v. bich is frustrated and hindered by tJ1e
                                                                  1




fireballs being thro\\IJl at us by our O\Vll go\renu11e.nt.


        I hereby declare tmder die penahy of perjury pursuant to the laws of the United States that

the above is true and correct to the best of iny k.nov.•ledge.
                            .           .....&\-
        EXECUTED 1his ::f. day of!'._, 2019.




                                                              5

                                  DECW\MTION OFCHlllSTINA PATffiO HOULE

                                             CASE NO: 4: 19·<Y·00892·HSG
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 87 of 105




         Exhibit 16
Case
   Case
     4:19-cv-00892-HSG
        4:19-cv-00892-HSG
                        Document
                           Document
                                 168-1
                                    32 Filed
                                       Filed 06/12/19
                                             04/04/19 Page
                                                      Page 88
                                                           1 ofof5105




                                UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
                               SAN FRANCISCO-OAKLAND DIVISION

    SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES COALITCON,

                       Plaintiffs,                              Case No.: 4: 19-cv-00892-HSG

                       v.

        DONALD J. TRUMP, President of the                    DECLARATION OF VICKI B.
United States, in his official capacity; PATRICK         GAUBECA,DIRECTOR,SOUTHERN
M. SHANAHAN, Acting Secretary of Defense, in             BORDER COMMUNITIES
his official capacity; KIRSTJEN M. NIELSEN,              COALITION
Secretary of Homeland Security, in her official
capacity; and STEVEN MNUCHIN, Secretary of
the Treasury, in his official capacity,

                       Defendants.



       My name is Vicki B. Gaubeca and I declare:


       1.      I am over the age of eighteen, and I am competent to make this declaration. I provide

this declaration based upon my personal knowledge. I would testify to the facts in this declaration

under oath if called upon to do so.

       2.      I am the Director of the Southern Border Communities Coalition ("SBCC") for

Alliance San Diego, a community-empowerment organization and convener of SBCC focusing on

human rights and inclusive democracy. I joined SBCC in 2017, became the interim director in

March 2018, and have served as Director since June 2018.

       3.      SBCC brings together 60 organizations from California, Arizona, New Mexico, and

Texas to fight for policies and solutions that improve quality of life in border communities. Formed

in March 2011, SBCC's membership spans the borderlands from California to Texas. The

communities we serve are as diverse as our geographies, and include community, environmental,




                                      DECLARATION OF VICKI B. GAUBECA

                                          CASE NO: 4:19-cv-00892-HSG
Case
   Case
     4:19-cv-00892-HSG
        4:19-cv-00892-HSG
                        Document
                           Document
                                 168-1
                                    32 Filed
                                       Filed 06/12/19
                                             04/04/19 Page
                                                      Page 89
                                                           2 ofof5105




immigrant-rights, human-rights, faith, direct-service and labor groups. We are united to amplify the

voices of border communities.

       4.      The border is a place of encounter, hope, and opportunity. The southern border

region is home to about 15 million people, and one of the most diverse, economically vibrant, and

safest regions of the country. SBCC's principal goals are to protect human rights, dignity, and safety

against increasingly unaccountable border law enforcement, and to promote rational and humane

immigration policies affecting the border region. In furtherance of these goals, SBCC engages in

oversight of U.S. Customs and Border Protection and its components, including Border Patrol, and

advocates for accountability and transparency in the government policies and practices that impact

border communities.

       5.      A border wall, as physical structure and symbol, is contrary to the goals of SBCC and

the needs of border communities. Instead of revitalizing our communities, it is the culmination of a

campaign to militarize the border region and generate fear among the communities that live there.

Since 2017, SBCC has worked to promote the voices of our communities, including against the

construction of a border wall, in the appropriations process in Congress. We believe legislators are

accountable to constituents, and funding for the number of boots on the ground, detention beds, and

miles of border wall in our communities can be shaped to reflect positive values at the border. When

the Administration's proposed policies of harsh enforcement are out of sync with our values as a

nation and as border communities, we use the democratic process to push back. Through the

appropriations process, SBCC pushed back on the proposed appropriation of $25 billion to build a

wall in Fiscal Year 2018, and $5.7 billion in Fiscal Year 2019. The appropriations process provided

a forum for SBCC and its members to speak, and the Consolidated Appropriations Act in 2019

reflected our input on the amount, location, and requirements of new border-wall construction in our

communities better than the much greater requested allocation would have.

       6.      The "national emergency" declaration shattered the security we obtained through the

democratic appropriations process. SBCC cannot ignore the threat and reality of the diversion of

                                                      2

                                   DECLARATION OF VICKI B. GAUBECA

                                        CASE NO: 4: I 9-cv-00892-HSG
Case
   Case
     4:19-cv-00892-HSG
        4:19-cv-00892-HSG
                        Document
                           Document
                                 168-1
                                    32 Filed
                                       Filed 06/12/19
                                             04/04/19 Page
                                                      Page 90
                                                           3 ofof5105




billions of dollars to build a wall, amplified by persistent statements by the President and his

administration that hundreds of miles are going to be built this year alone.

       7.      SBCC, as well as our member organizations, has been forced to devote substantial

time to analyze and respond to the declaration and the promise to build border walls across the

southern border. I and several SBCC and member staff, including Andrea Guerrero, the Executive

Director of Alliance San Diego and SBCC Co-Chair, Hiram Soto, our Communications Director,

and a team of communications assistants, have spent the majority of our time analyzing and

responding to the declaration, at a substantial monetary and opportunity cost to SBCC.

       8.      The increased time is due, in large part, to the delimited geography of threatened

construction and the willingness to circumvent prior processes. SBCC has been forced to respond to

an unprecedented volume of inquiries from members, media, and elected officials about the

"emergency" and its current and coming impacts, which in tum has required that SBCC devote

substantial time to analyze the declaration, monitor developments, and rapidly respond. To educate

our members and the public about the current status, SBCC has created materials to reflect the

uncertain impact of the declaration and the diversion of funds, developed and distributed social-

media kits to SBCC members and national aHies, and conducted trainings for staff and partners to

speak about the emergency and fight against delimited construction in their communities.

       9.      The time spent is not only exponentially greater than that spent resisting the border

wall prior to the declaration; it is qualitatively different from our prior advocacy against the border

wall. The Trump Administration has communicated that it intends to take money from the budget

and redirect it to fulfill a campaign promise to build a contiguous border wall, without consideration

of community input. There is often little or no notice of the plans to build until the process of

construction begins in the community. A border wall carries significant risks for local environments

and protected and endangered species. It threatens historical and cultural treasures along the entire

border. And the symbol of the wall entrenches a narrative SBCC believes is dangerous by imposing

division into our communities, fostering hate of immigrants and others, and undermining SBCC' s

                                                       3

                                    DECLARATION OF VICKI B. GAUBECA

                                          CASE NO: 4:19-cv-00892-HSG
Case
   Case
     4:19-cv-00892-HSG
        4:19-cv-00892-HSG
                        Document
                           Document
                                 168-1
                                    32 Filed
                                       Filed 06/12/19
                                             04/04/19 Page
                                                      Page 91
                                                           4 ofof5105




community and economic-development goals.

        10.    The emergency declaration and the threat and reality of construction have caused us

to reduce the time we spend on our core projects, including public education about border policies,

community engagement on local issues, and affirmative advocacy for Border Patrol accountability

and immigration reform. That work-for example, forming alliances with criminal justice groups to

advocate for those policy initiatives that increase law-enforcement accountability, is our bailiwick.

We have been forced to prioritize the emergency declaration and the border wall construction it

enables because we have seen that the effects of a wall, once built, are irreversible--reiationships

between sister cities are divided; communities are economically disaffected; increased flooding

makes lands uninhabitable; endangered species are imperiled; sacred sites are destroyed; and a

monument to hate is erected.

       11.     Though the emergency declaration and diversion of funds delimit construction,

forcing SBCC to be reactive, SBCC has worked tirelessly to proactively counter the narrative of

"emergency" that is being thrust on our communities. Migration is not an emergency, but the failure

of leadership to manage it in a humane way is traumatizing. A wall will not resolve this failure; it

will displace us. SBCC has responded to questions from congressional offices about the scope and

impact of the emergency declaration, educated and empowered local elected officials and

community members to hold the Administration accountable to border communities, and worked

with partners to support grassroots movements and protests to push back on unjust actions that take

our land and cause us harm. SBCC has also produced and distributed videos and other multimedia

content on the inaccurate portrayal of border communities to counter the message of the emergency

declaration and convey the harm that will be caused by more walls.

       12.     The goal of this work is to empower communities and elected officials against efforts

of the Administration to disenfranchise border communities through its unilateral determination of

where, when, and on what terms to build. The work will continue until our voices prevail, and

democratic limits are re-imposed on the construction in our communities.

                                                      4

                                    DECLARATION OF VICKI B. GAUBECA

                                         CASE NO: 4:19-cv-00892-HSG
Case
   Case
     4:19-cv-00892-HSG
        4:19-cv-00892-HSG
                        Document
                           Document
                                 168-1
                                    32 Filed
                                       Filed 06/12/19
                                             04/04/19 Page
                                                      Page 92
                                                           5 ofof5105




       I hereby declare under the penalty of perjury pursuant to the laws of the United States that

the above is true and correct to the best of my knowledge.
                          -'<IA
       EXECUTEDthis{dayorAf
                                      ,,; I
                                       .201~~                \ts




                                                     5

                                   DECLARATION OF VICKI B. GAUBECA

                                        CASE NO: 4:19-cv-00892-HSG
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 93 of 105




         Exhibit 17
       Case
        Case4:19-cv-00892-HSG
              4:19-cv-00892-HSGDocument
                                Document168-1
                                         150-8Filed
                                                Filed
                                                    06/12/19
                                                      05/29/19Page
                                                               Page942of
                                                                      of105
                                                                         8



                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                     SAN FRANCISCO-OAKLAND DIVISION

SIERRA CLUB and SOUTHERN
BORDER COMMUNITIES
COALITION,

           Plaintiffs,                         Case No.: 4:19-cv-00892-HSG

              v.                               DECLARATION OF CYNDI C.
                                               TUELL
DONALD J. TRUMP, President of the
United States, in his official Capacity;
PATRICK M. SHANAHAN, Acting
Secretary of Defense, in his official
Capacity; KIRSTJEN M. NIELSEN,
Secretary of Homeland Security, in her
official Capacity; AND STEVEN
MNUCHIN, Secretary of the Treasury,
in his official Capacity,

           Defendants.


  My name is Cyndi C. Tuell and I declare:

  1.    I currently reside at 903 N. Alder Ave, Tucson, Arizona 85705. The facts set

  forth in this declaration are based on my personal knowledge. If called as a

  witness, I could and would truthfully testify competently to these facts.

  2.    I support the Sierra Club’s mission and goals to encourage the public to

  explore, enjoy, and protect the wild places of the earth; to practice and promote

  the responsible use of the earth’s ecosystem and resources; to educate and enlist

  humanity to protect and restore the quality of the natural environment; and to

  use all lawful means to carry out these objectives.
                                           1

                         DECLARATION OF CYNDI C. TUELL

                             CASE NO: 4:19-cv-00892-HSG
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-8Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page953of
                                                                    of105
                                                                       8



3.    I am a current member of the Sierra Club; I joined the Sierra Club in 2014

and have been a member on and off since then.

4.    I have been a volunteer with the Sierra Club’s Borderlands Team since 2011.

As a volunteer, I have been actively engaged in work to protect the borderlands in

southern Arizona from the negative ecological impacts of: border walls, related

roads and infrastructure; border surveillance equipment, installation, and related

roads; border patrol agent travel within the federal public lands found in

southern Arizona including: Cabeza Prieta National Wildlife Refuge, Organ Pipe

Cactus National Monument, the Barry M. Goldwater Bombing Range, and the

San Pedro Riparian National Conservation Area, including areas that are in the

vicinity of the proposed Tucson Sector Projects 1 and 2. As a Borderlands Team

volunteer I have conducted reviews of scientific literature, compiled this research

and drafted letters to federal agencies regarding the impacts of border patrol

agents’ presence on federal public lands to wildlife, water, and the land itself;

given presentations to members of the public regarding the impacts of border

patrol presence and operations on the federal public lands in southern Arizona;

participated in Interagency Executive Committee meetings between federal land

managers, representatives of the Tohono O’Odham Nation, border patrol

representatives, and members of the public; and organized and participated in

political protests against border patrol presence and operations in southern

Arizona.

                                         2

                       DECLARATION OF CYNDI C. TUELL

                           CASE NO: 4:19-cv-00892-HSG
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-8Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page964of
                                                                    of105
                                                                       8



5.    Prior to working as a volunteer with the Sierra Club Borderlands Team, I

was employed at the Center for Biological Diversity as a Public Lands Advocate.

The purpose of my work at the Center for Biological Diversity was to reduce the

impacts of roads and off-road vehicle use on federal public lands in Arizona and

New Mexico. As a part of that work I engaged with local residents of Ajo, Arizona

and learned of and began trying to stop the devastating impacts that border

patrol agents, infrastructure, and border walls were having on the protected

federal lands in southern Arizona. I engaged with the Cabeza Prieta National

Wildlife Refuge land manager to prevent the official designation of an illegal

vehicle route through the designated Wilderness area that was heavily used by

border patrol agents in order to protect the Wilderness character of the wildlife

refuge and to protect the habitat for the Sonoran desert pronghorn.

6.    Since 2016 I have been a board member of Wilderness Watch, an

organization dedicated to protecting and keeping wild the National Wilderness

Preservation System. As a board member for Wilderness Watch I have ensured

the organization is aware of and participating in public land management

planning processes to ensure the protection of the designated Wilderness areas in

both the Cabeza Prieta National Wildlife Refuge and Organ Pipe Cactus National

Monument, including submitting comment letters to federal land managers,

attending meetings with land managers and members of the public, and




                                        3

                       DECLARATION OF CYNDI C. TUELL

                           CASE NO: 4:19-cv-00892-HSG
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-8Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page975of
                                                                    of105
                                                                       8



educating the public about the impacts of border patrol presence and operations

in southern Arizona on federally protected public lands.

7.    I have camped in Cabeza Prieta National Wildlife Refuge at least three times

in the last ten years with my friends, professional colleagues, and my son. When I

am in the wildlife refuge I always visit the area in which the border wall projects

are planned, because of my professional and personal interests in the protection

of the public lands in the southern Arizona border and my desire to protect the

wildlife and wildlands there. I have plans to return to Cabeza Prieta National

Wildlife Refuge in November of 2019 to celebrate my son’s 11th birthday. He has

asked me repeatedly for the past six months to let him know when we are going

back. When we travel to the wildlife refuge we travel through Bureau of Land

Management Lands, Organ Pipe Cactus National Monument, and Barry M.

Goldwater Bombing Range and we always stop to view wildlife and plants and

historic objects. We always look for signs of badgers, tortoise, lizards, snakes,

bighorn sheep, pronghorn, and owls.

8.    I am deeply disturbed by the presence of the border wall infrastructure. I am

aware that the type of barrier in place through most of the Cabeza Prieta

National Wildlife Refuge, Organ Pipe Cactus National Monument, and the Barry

M. Goldwater Bombing Range is “wildlife friendly”, allowing both large and small

animals, as well as water, to move freely across the border to ensure connectivity

of wildlife corridors. I am most disturbed by the “pedestrian fence” type of border

                                         4

                       DECLARATION OF CYNDI C. TUELL

                           CASE NO: 4:19-cv-00892-HSG
     Case
      Case4:19-cv-00892-HSG
            4:19-cv-00892-HSGDocument
                              Document168-1
                                       150-8Filed
                                              Filed
                                                  06/12/19
                                                    05/29/19Page
                                                             Page986of
                                                                    of105
                                                                       8



barrier because it completely stops the movement of nearly all mammals and

most other animals such as lizards, frogs, snakes, and some birds. The

“pedestrian fence” also stops the flow of water causing significant damage to

these protected lands. It is personally and professionally important to me that the

“wildlife friendly” type of fencing remain to ensure the free movement of wildlife

and water across these protected lands.

9.    I have engaged with the Border Patrol Public Lands Liaison, Charles Trost,

to try to educate him and, through him, other border patrol agents, of the

importance of protecting the federal public lands in southern Arizona. I have

camped with Mr. Trost in Organ Pipe Cactus National Monument and during

that camping trip I explained the value of wilderness, wildlife connectivity, and

cryptobiotic soil crusts to Mr. Trost. My hope was that Mr. Trost would share this

information with his colleagues, some of whom were supposed to join us for this

camping trip, but who could not attend.

10. On two of the camping trips I have done in the Cabeza Prieta National

Wildlife Refuge I was accompanied by a close friend who has been visiting and

camping along the Camino del Diablo since she was a child. My friend would visit

these areas with her father and spend multiple days camping and hiking to view

the historic and natural resources found in the wildlife refuge as well as on Organ

Pipe Cactus National Monument and the Barry M. Goldwater Bombing Range. I

enjoy visiting these areas with my friend and son so that we can share an

                                        5

                       DECLARATION OF CYNDI C. TUELL

                           CASE NO: 4:19-cv-00892-HSG
  Case
   Case4:19-cv-00892-HSG
         4:19-cv-00892-HSGDocument
                           Document168-1
                                    150-8Filed
                                           Filed
                                               06/12/19
                                                 05/29/19Page
                                                          Page997of
                                                                 of105
                                                                    8



intergenerational experience on these lands. I am deeply concerned that the

construction of new border walls to replace the existing “wildlife friendly” walls

will destroy wildlife migration through these protected lands which will harm the

wilderness character and prevent my son from bringing his children or friends to

these lands in the future.

11. I currently work for Western Watersheds Project. I was employed part-time

at Western Watersheds Project for most of 2018 through early 2019 and began

working full-time for the organization on February 1, 2019. The mission of

Western Watersheds Project is to protect and restore western watersheds and

wildlife through education, public policy initiatives, and legal advocacy. As a part

of my work at Western Watersheds Project I have been visiting the San Pedro

Riparian National Conservation Area and doing public outreach and education

regarding the ecological importance of this protected area. I have been engaging

in the Bureau of Land Management’s Resource Management Plan revision

process for nearly two years. I have attended public meetings, communicated

with federal land managers, and submitted extensive and thorough comments as

part of the land management planning process for this protected area. I am very

familiar with the importance of wildlife movement within and through the San

Pedro river corridor, especially cross-border movement between Arizona and

Mexico. I have plans to return to the San Pedro Riparian National Conservation

Area in December 2019. I am deeply concerned about the impacts any changes to

                                         6

                      DECLARATION OF CYNDI C. TUELL

                             CASE NO: 4:19-cv-00892-HSG
Case
  Case
     4:19-cv-00892-HSG
        4:19-cv-00892-HSGDocument
                           Document
                                  168-1
                                    150-8Filed
                                            Filed
                                               06/12/19
                                                  05/29/19Page
                                                            Page
                                                               100
                                                                 8 of 8
                                                                      105

the existin( border wall will have Qn lhe river. including 1mpocL11 lo wildlife.

water movement, nnd recreationnl experiencei;.

12. The construction of new boi·der barriers, or the replacement of the exfating

harriers in I.be proposed Tucson SecLor Projects 1 and 2. will h1trm my intereet11

and thal of my son beca.use iL will impacL multiple federally lisLtid threatened and

endangered 11pccics. including the Sonotan desert pronghorn, jngunr,

Southweetcrn willow ilycatcher. Uunchuca water umbel. and many others.

Border wall construction and r<Jlated infrastructure will 1mpact wildlife, water,

soil, and my personal recreational experiences. My enjoymenL of my visits to

Cabeza Prieta National Wildlife Refuge, Organ Pipe Ca.ctu11 National Monument,

and the Barry M. Goldwater Bombing Range areas will be iniured if these border

wall sections are replaced 01· extended.


  I hereby declare llnder the penalty of perjury pursunnt to the laws of the

United Stat.cs lhaL the above is true and correct. to the best of my knowledge.

     Dated: Mny 25, 2019,




                                           7

                      DECLARATION OF CVNDI C. TUELL

                          CASE NO: 4:Hl·<:V·00892-HSG
Case 4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 101 of 105




         Exhibit 18
Jun.   10. 2019
            Case 1: 31 PM
                 4:19-cv-00892-HSG                                 No. 102
                                   Document 168-1 Filed 06/12/19 Page  3775 of 105
                                                                               P. 2



                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO-OAKLAND DMSION

       SIERRA CLUB and SOUTHERN
       BORDER COMMUNITIES
       COALITION,

                   Plaintiffs,                      Case No.:   4.19-cv~00892-HSG

                      v.
                                                   Declaration of Robert Ardovino
       DONALD J, TRUMP, President of the
       UniteD States, in hie official Capacity;
       PATRICK M. SHANAHAN, Acting
       Secretary of Defense, in his official
       Capacity; KIRSTJEN M. NIELSEN.
       Secretary of Homeland Security, iri her
       official Capacity; AND STEVEN
       MNUCIIlN, Secretary of the Treasury,
       in his official Capacity,

                   Defendants.

             I, Robert Axdovino, declare as follow:

              1.      My name is Robert A.rdovino. I am over 18 yeai•s old. The information

       in this declaration is based on my personal experience and my 1·eview of publicly

       available in.formation. If called as a witness, I could and would testify competently

       to these facts. This declaration reflects my personal opinions and judgement.


              2.      My p1i.maiy residence is in El Paso, Texas. I grew up in El Paso and

       my extended family owns property in Eastern New Mexico close to the U.S.-Mexico

       border. I am a professional photographer, and I own a restaurant just a few miles

       from the border east of the proposed border wall project.

                                                1
                                 DECLARATION OF ROBERT ARDOVINO
                                      CASE NO: 4:19-cv-00892-HSG
Jun.10. 2019
         Case 1:32PM
                                                                No. 3775 P. 3
              4:19-cv-00892-HSG Document 168-1 Filed 06/12/19 Page 103 of 105



         3.     I support the Sien·a Club's mission and goals to encourage the public

   to explore, enjoy, and protect the wild places of the eartl,i, to practice and promote

   the responsible use of the earth's ecosystems and resources; to educate and enlist

   humanity to protect and restore the quality of the natural and human environment;

   and to use all lawful means to carry out these objectives.


         4.     I am a lifetime member of the Sierra Club and I first joined in 2005.

         5.     I have utilized the desert lands of eastern New Mexico my enti.i·e life

   including the area along the U.S.-Mexico border that includes the Department of

   Homeland Security's proposed El Paso Sector Project 1. I worry that the

   replacement of the existing low vehicle barrier with a tall pedestrian wall will

   negatively impact the recreational activities I enjoy and harm the delicate desert

   ecosystem in this region.


          6.    I currently recreate in what I undel'stand to be the El Paso Project 1
   area, and I have done so for several decades. In addition to driving along the border

   area, I enjoy doing many forms of outdoo1· recreation. I frequently ride off-road

   motorbikes; and photograph, hike, and target shoot there. I intend to continue these

   activities for many years to come. I am concerned that wall construction in this area

   will mar my enjoyment of my hobbies. For example, currently, I can see across the

   desert into Mexico. I worry wall construction will drastically change my ability to

   app:reciate these views. Instead of open landscapes and vistas, I would see an


                                               2
                            DECLARATION OF ROBERT ARDOVINO
                                CASE NO: 4:19-cv-00892-HSG
Jun. 10. 2019 1: 32PM
         Case 4:19-cv-00892-HSG                                 No. 104
                                Document 168-1 Filed 06/12/19 Page  3775 of 105
                                                                             P. 4



   eighteen-foot metal wall. The current vehicle barrier is much shorter and therefore

   has not impacted my desire and ability to recreate in this area.


         7.        I grew up in the desert and have learned through my activities there

   that the desert's unique ecology remains poorly understood. I worry that

   unintended consequences of wall construction on this ecosystem could be

   irreversible.


          8.       I am also concerned that a pedestrian wall would serve as a barrier to

   wildlife. I volunteer with the Southwest Environmental Center and help run and

   monitor wildlife cameras fo1· a study this gl'oup is conducting on animal migration

   and habitat impacted by increased border activities. Thus, I have firsthand

   experience with habitat destruction. Also, for several years now, I have seen

   burrowing owls nearly disappear due to increased dirt roads and associated actions.

   A complete barrier to passage for burrowing owls could cause the loss of this

   species.


          9.       From childhood, I have enjoyed dirt bikes, hilting, taking photographs,

   and target practice in the El Paso Sector 1 area, and intend to do these things for as

   long as I am able. A pedestrian barrier wall could impact my ability to enjoy these

   hobbies.


          10.      I am aware that P1·esident Tl.'Ulllp declared a national emergency on

   February 15, 2019 with the principle goal of building a wall along the U.S.·Mexico

                                             3
                              DECLARATION OF ROBERT ARDOVINO
                                   CASE NO: 4:19-cv-00892·HSG
Jun. 1O. 2019 1: 32PM
         Case 4:19-cv-00892-HSG                                 No. 105
                                Document 168-1 Filed 06/12/19 Page  3775of 105
                                                                            P. 5



   border. It is my undel'standing that the Secretary of Defense has said that they

   intend to begin consti·uction in El Paso Sector 1.


         11.     If the existing vehicle barrier in El Paso Sector 1 is replaced with a

   much taller and impervious pedestrian wall, I believe my use and enjoyment of

   these areas could be permanently ruined. An order declaring the national

   emergency and thus this consti·uction project invalid would remedy these harms.


   I declare under the penalty of perjury pursuant to the laws of the United States

   that the above is true and correct to the best of my knowledge.


   Dated: June   lfL, 2019.




                                           4
                            DECLARATION OF ROBERT ARDOVINO
                                  CASE NO: 4:19-cv-00892·HSG
